Case 1:17-cr-00127-ARR Document 168-1 Filed 04/03/20 Page 1 of 164 PageID #: 1160




                        EXHIBIT A
Case 1:17-cr-00127-ARR Document 168-1 Filed 04/03/20 Page 2 of 164 PageID #: 1161
Case 1:17-cr-00127-ARR Document 168-1 Filed 04/03/20 Page 3 of 164 PageID #: 1162
Case 1:17-cr-00127-ARR Document 168-1 Filed 04/03/20 Page 4 of 164 PageID #: 1163




                        EXHIBIT B
Case Case
     1:17-cr-00127-ARR
          1:17-cr-00127-ARR
                         Document
                             Document
                                  168-11 Filed
                                          Filed04/03/20
                                                03/08/17 Page
                                                          Page51ofof164
                                                                     7 PageID
                                                                        PageID#:#:1 1164




  SA:NMA:LKG/KDE                                                           MAUSKOPF, J.
  F.#2017R00242

  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK
                                                                               REYEs, M.J.
                                            -X
   UNITED STATES OF AMERICA
                                                        INDICTMENT
           - against -

   VINCENT ASARO,
                                                       CR.17              =        00127
                                                        (T. 18, U.S.C., §§ 371, 844(c), 844(i),
   JOHN J. GOTTI,                                        844(n), 981(a){l)(C), 982{a)(2),
   MICHAEL GUIDICI and
                                                         982(b)(l), 2113(a), 2 and 3551 et~.;
   MATTHEW RULLAN,
                                                         T. 21, U.S.C., § 853(p); T. 28, U.S.C.,
      also known as "Fat Matt,"
                                                         § 246l(c))
                          Defendants.

                                        -   -X

  THE GRAND JURY CHARGES:

                                          COUNT ONE
                                        (Arson Conspiracy)

                 1.      On or about and between April I, 2012 and April 4, 2Qt~; bothruates
                                                                                       .s:-
                                                                                       c..v
  being approximate and inclusive, within the Eastern District of New York and elsewhere, the

  defendants VINCENT ASARO, JOHN J. GOTT! and MATTHEW RULLAN, also known as

  "Fat Matt," together with others, did knowingly and willfully conspire to maliciously damage

  and destroy, by means of fire and an explosive, a vehicle used in interstate and foreign

  commerce and in an actf'yity affecting interstate and foreign commerce, contrary to Title 18,

  United States Code, Section 844(i).

                (Title 18, United States Code, Sections 844(n) and 3551 et seq.)
Case Case
     1:17-cr-00127-ARR
          1:17-cr-00127-ARR
                         Document
                             Document
                                  168-11 Filed
                                          Filed04/03/20
                                                03/08/17 Page
                                                          Page62ofof164
                                                                     7 PageID
                                                                        PageID#:#:2 1165




                                                                                                 2

                                          COUNT TWO
                                            (Arson)

                 2.     On or about and between April 1, 2012 and April 4, 2012, both dates

  being approximate and inclusive, within the Eastern District of New York and elsewhere, the

  defendants VINCENT ASARO, JOHN J. GOTTI and MATTHEW RULLAN, also known as

  "Fat Matt," together with others, did knowingly, intentionally and maliciously damage and

  destroy, and attempt to damage and destroy, by means of fire and an explosive, a vehicle

  used in interstate and foreign commerce and in an activity affecting interstate and foreign

  commerce.

                {Title 18, United States Code, Sections 844(i), 2 and 3551 et seq.)

                                       COUNT THREE
                                   (Bank Robbery Conspiracy)

                3.       On or about and between March 15, 2012 and April 18, 2012, both

  dates being approximate and inclusive, within the Eastern District of New York, the

  defendants JOHNJ. GOTTI, MICHAEL GUIDI CI and MATTHEW RULLAN, also known

  as ''Fat Matt," together with others, did lmowingly and willfully conspire to take by force,

  violence and intimidation, from the person and presence of one or more employees of

  Maspeth Federal Savings and Loan Association, 56-18 69th Street, Maspeth, New York (the

  "Bank"), money in the care-, custody, control, management and possession of said savings

  and loan association, the deposits of which were insured by the Federal Deposit Insurance

  Corporation, contrary to Title 18, United States Code, Section 2113(a).

                4.     In furtherance of the conspiracy and to effect its objects, within the

  Eastern District of New York, the defendants JOHN J. GOTTI, MICHAEL GUIDICI and
Case Case
     1:17-cr-00127-ARR
          1:17-cr-00127-ARR
                         Document
                             Document
                                  168-11 Filed
                                          Filed04/03/20
                                                03/08/17 Page
                                                          Page73ofof164
                                                                     7 PageID
                                                                        PageID#:#:3 1166




                                                                                                3

  MATTHEW RULLAN, also known as "Fat Matt," together with others, did commit and

  cause to be committed, among others, the following:

                                          OVERT ACTS

                        a.      On or about April 18, 2012, the defendants JOHN J. GOTTI,

  MICHAEL GUIDICI and MATTHEW RULLAN, also known as "Fat Matt," drove to the

  Bank; and

                        b.      On or about April 18, 2012, the defendant MICHAEL GUIDICI

  entered the Bank and presented to a bank teller a note that, among other things, demanded

  money and stated "I HAVE A BOMB."

                 {Title 18, United States Code, Sections 371 and 3551 et seq.)

                                         COUNT FOUR
                                         (Bank Robbery)

                 5.      On or about April 18, 2012, within the Eastern District of New York,

  the defendants JOHN J. GOTTI, MICHAEL GUIDICI and MATTHEW RULLAN, also

  known as "Fat Matt," together with others, did knowingly and intentionally take by force,

  violence and intimidation, from the person and presence of one or more employees of

  Maspeth Federal Savings and Loan Association, 56-18 69th Street, Maspeth, New York,

  money in the care, custody, control, management and possession of said savings and loan

  association, the deposits of which were insured by the Federal Deposit Insurance

  Corporation.

                 {Title 18, United States Code, Sections 2113(a), 2 and 3551 et seq.)
Case Case
     1:17-cr-00127-ARR
          1:17-cr-00127-ARR
                         Document
                             Document
                                  168-11 Filed
                                          Filed04/03/20
                                                03/08/17 Page
                                                          Page84ofof164
                                                                     7 PageID
                                                                        PageID#:#:4 1167




                                                                                                      4

                               CRIMINAL FORFEITURE ALLEGATION
                                  AS TO COUNTS ONE AND TWO

                 6.      The United States hereby gives notice to the defendants charged in

   Counts One and Two that, upon their conviction of either such offense, the government will

  seek forfeiture in accordance with (a) Title 18, United States Code, Section 844(c), which

  requires any person convicted of such offense to forfeit any explosive materials involved or

  used or intended to be used in any violation of such offenses, or any other rule or regulation

  promulgated thereunder or any violation of any criminal law of the United States; and

  (b) Title 18, United States Code, Section 982(a)(2), which requires any person convicted of

  such offenses to forfeit any property constituting, or derived from, proceeds obtained directly

  or indirectly as a result of such offense.

                 7.     If any of the above-described forfeitable property, as a result of any act

  or omission of such defendants:

                         (a)     cannot be located upon the exercise of due diligence;

                        (b)      has been transferred or sold to, or deposited with, a third party;

                        (c)      has been placed beyond the jtµisdiction of the court;

                        (d)      has been substantially diminished in value; or

                        (e)      has been commingled with other property which cannot be

  divided without difficulty;

  it is the intent of the United States, pursuant to Title 21, United States Code, Section 853(p),

  as incorporated by Title 18, United States Code, Section 982(b)(l), to seek forfeiture of any
Case Case
     1:17-cr-00127-ARR
          1:17-cr-00127-ARR
                         Document
                             Document
                                  168-11 Filed
                                          Filed04/03/20
                                                03/08/17 Page
                                                          Page95ofof164
                                                                     7 PageID
                                                                        PageID#:#:5 1168




                                                                                                        5

  other property of such defendants up to the value of the forfeitable property described in this

  forfeiture allegation.

                 (Title 18, United States Code, Sections 844(c), 982(a)(2) and 982(b)(l); Titlv.

  21, United States Code, Section 853(p)).

                                 CRIMINAL FORFEITURE ALLEGATION
                                  ASTOCOUNTSTHREEANDFOUR

                 8.        The United States hereby gives notice to the defendants charged in

  Counts Three and Four that, upon their conviction of either such offense, the government

  will seek forfeiture in accordance with Title 18, United States Code, Section 981(a){l)(C)

  and Title 28, United States Code, Section 2461 (c), which require any person convicted of

  such offenses to forfeit any property, real or personal, constituting, or derived from, proceeds

  obtained directly or indirectly as a result of such offenses.

                 9.        If any of the above-described forfeitable property, as a result of any act

  or omission of such defendants:

                           (a)     cannot be located upon the exercise of due diligence;

                           (b)     has been transferred or sold to, or deposited with, a third party;

                           (c)     has been placed beyond the jurisdiction of the court;

                           (d)     has been substantially diminished in value; or

                           (e)     has been commingled with other property which cannot be

  divided without difficulty;

  it is the intent of the United States, pursuant to Title 21, United States Code, Section 853(p),
Case 1:17-cr-00127-ARR
     Case 1:17-cr-00127-ARR
                        Document
                            Document
                                 168-1 1 Filed
                                          Filed04/03/20
                                                03/08/17 Page
                                                          Page106 of
                                                                  of 164
                                                                     7 PageID
                                                                         PageID
                                                                              #: #:
                                                                                 6 1169




                                                                                                     6

   to seek forfeiture. of any other property of such defendants up to the value of the forfeitable

   property described in this forfeiture allegation.

                  (Title 18, United States Code, Section 98l(a)(l)(C); Title 21, United States

   Code, Section 853(p); Title 28, United States Code, Section 246l(c))




   ROBERT L. CAPERS
   UNITED STATES ATTORNEY
   EASTERN DISTRICT OF NEW YORK
                  Case 1:17-cr-00127-ARR
                       Case 1:17-cr-00127-ARR
                                          Document
                                              Document
                                                   168-1 1 Filed
                                                            Filed04/03/20
                                                                  03/08/17 Page
                                                                            Page117 of
                                                                                    of 164
                                                                                       7 PageID
                                                                                           PageID
                                                                                                #: #:
                                                                                                   7 1170
F.#20 l 7R00242
FORMDBD-34                 No.
JUN. 85

                                  UNITED STATES DISTRICT COURT
                                                EASTERN District ofNEW YORK

                                                       CRIMINAL DIVISION

                                         THE UNITED STATES OF AMERICA
                                                                      vs.

                                   VINCENT ASARO, JOHN J. GOTTL MICHAEL GU/DIC! and
                                                  MATTHEW RULLAN,

                                                                                                   Defendants.

                                                         INDICTMENT
                            (T. 18, U.S.C., §§ 371, 844(c), 844(i), 844(n), 981(a)( (C), 982(a)(2),
                                982(b)(l), 2113(a), 2 and 3551 et~.; T. 21, U.S ., § 853(p);
                                                   T. 2 U.S . . § 2461(c))

                                 A true bill.
                                                                                                       Foreperson


                           Filed in open court this _________________ day,

                           of------------ A.D. 20 ____ _
                                                                                                       Clerk


                           Bail, $ ___________________________________ _



                                           Nicole M. Argentieri, Lindsay K. Gerdes, Keith D. Edelman
                                              Assistant U.S. Attomeys, (718) 254-62321615516328




                                                                                                                    (f
CaseCase
     1:17-cr-00127-ARR
          1:17-cr-00127-ARR
                         Document
                             Document
                                  168-11-1Filed
                                             Filed
                                                04/03/20
                                                   03/08/17Page
                                                             Page
                                                                121ofof164
                                                                        1 PageID
                                                                           PageID#:#:81171



                                        INFORMATION SHEET                             MAUSKOPF, J.
                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF NEW YORK


   1.      Title of Case: United States v. Vincent Asaro. et al.

   2.      Related Magistrate Docket Number(s): - - - - - - - - - - - - - - - -

   3.      Arrest Date:

   4.      Nature of offense(s):   IX! Felony
                                   D     Misdemeanor

   5.      Related Cases - Title and Docket No(s). (Pursuant to Rule 50.3.2 of the Local
           E.D.N.Y. Division of Business Rules): _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

   6.      Projected Length of Trial:    Less than 6 weeks        ~
                                         More than 6 weeks        D

   7.      County in which crime was allegedly committed: """"'0--=u~ee=n=s_ _ _ _ _ _ _ _ __
           (Pursuant to Rule 50.l(d) of the Local E.D.N.Y. Division of Business Rules)

   8.      Was any aspect of the investigation, inquiry and prosecution giving rise to the case
           pending or initiated before March 10, 2012. 1             IZI Yes D No

   9.      Has this indictment/information been ordered sealed?        IX! Yes D No

   10.     Have arrest warrants been ordered?                          IZI Yes D No

   11.     Is there a capital count included in the indictment?        DYes IZI No


                                                ROBERT L. CAPERS
                                                UNITED STATES ATTORNEY

                                         By:
                                                N~i                          .,
                                                Keith D. Edelman
                                                Lindsay K. Gerdes
                                                Assistant U.S. Attorneys
                                                (718) 254-6232/6155/6328
                                                          \



                                                              '
           Judge Brodie will not accept cases that were initia~ed before March 10, 2012.

   Rev. 10/04/12
                                        CaseCase
                                             1:17-cr-00127-ARR
                                                  1:17-cr-00127-ARR
                                                                 Document
                                                                     Document
                                                                          168-11-2Filed
                                                                                     Filed
                                                                                        04/03/20
                                                                                           03/08/17Page
                                                                                                     Page
                                                                                                        131ofof164
                                                                                                                1 PageID
                                                                                                                   PageID#:#:91172

TO: Clerk's Office
                  UNITED STATES DISTRICT COURT                                                                                         FILED,
                  EASTERN DISTRICT OF NEW YORK                                                                                      iNcuaRicsoFwca
                                                                                                                                         RiCSOFWI
                                                                                                                               U 8 aSTRICTCOURTED.W,V.
                                                                                                                                         nr COURT
                                                                                                                                                                                                      mauskopf, j.
                                                                                                                              * MAR- 8 2017 i4r
            APPLICATION FOR LEAVE                                                                                                                                                                         BEYES, MJ.
          TO FILE DOCUMENT UNDER SEAL

                                                                                                                                                  A)Tf pursuant to a prior Court Order:
]|I I|c I|ci|c>|c Hi   If I* He H<*>l< >* >1'>l< >t< >t> >)< >l< >l< <i< )|< Hcii >l< >l< ill >||>l<                                              Docket Number of Case in Which Entered:.^
                                                                                                                                                  Judge/Magistrate Judge:
                                                                                                                                                         ntered:


                                 -V.-

                                                                                                              Docket Number
                                               fid-Ay^                                                 ,
                                                                                                                                                   B)If a new application,the statute, regulation, or other legal basis that
SUBMITTED BY: Plaintiff,                                                                   Defendant        DOJ                                    authorizes filing imder seal
Name:                                                                    _
Firm Name:
 Address:                    Pli

 Phone Number:                                               itykr*'!                                                                              ORDERED SEALED AND PLACED IN THE CLERK'S OFFICE,
 E-Mail Address:.                                                                                                                                  AND MAY NOT BE UNSEALED UNLESS ORDERED BY
                                                                                                                                                   THE COURT.
  INDICATE UPON THE PUBLIC DOCKET SHEET: YES                                                                         NO
  If yes,state description of document to be entered on docket sheet:                                                                              DATED:                                    NEW YORK




                                                                                                                                                    U.S. DlgTRieqp JUDGE/U.SrMXGISTRATE JUDGE

                                                                                                                                                    RECEIVED IN CLERK'S OFFICE
                                                                                                                                                                                                 DATE
    MANDATORY CERTIFICATION OF SERVICE:
    A.)                A copy of this application either has beeri or will be pr^ptly served upon all parties to this action, B.)                                             Service is excused by 31 U.S.C. 3730(b), or
    by the following other statute or regulation:                                                            ;or C.) ixThis is a criminal document submitted, and flight public safety, or security are significant
    concerns.(Check one)

                                                                                                 'ill  in
                                                                                     DATE                                            SIGNATURE
Case 1:17-cr-00127-ARR Document 168-1 Filed 04/03/20 Page 14 of 164 PageID #: 1173




                         EXHIBIT C
CaseCase
     1:17-cr-00127-ARR
         1:17-cr-00127-ARR
                         Document
                            Document
                                  168-1
                                      62 Filed
                                          Filed04/03/20
                                                06/27/17 Page
                                                          Page15
                                                               1 of
                                                                 of 1164
                                                                      PageID
                                                                         PageID
                                                                             #: 218
                                                                                #: 1174
  CRIMINAL CAUSE FOR PLEADING:


  BEFORE; ALLYNE R. ROSS, U.S.D.J,                   DATE:6/27/2017              TIME:10:30am
  CR-17-127( ARR )


  DEFT NAME: Vincent Asaro
          X   present               not present          X    oust.                 bail


  DEFENSE COUNSEL: Elizabeth Macedonio
          X   present               not present           X CJA            RET.             LAS


  A.U.S.A.: N. Araentieri & K. Edelman                            CLERK: D. La Salle


  Rep. Stacy Mace                                               OTHER:
  INT:   (LANG.-                )

  X       CASE CALLED.                DEFENDANT'S FIRST APPEARANCE.
  DEFT X         SWORN                ARRAIGNED x        INFORMED OF RIGHTS
                 WAIVES TRIAL BEFORE DISTRICT COURT


          WAIVER OF INDICTMENT EXECUTED FOR DEFT.
          SUPERSEDING INDICTMENT / INFORMATION FILED.
          DEFT FAILED TO APPEAR, BENCH WARRANT ISSUED.
          DEFT ENTERS A PLEA OF NOT GUILTY TO ALL CTS.


          DEFT ENTERS      GUILTY PLEA TO CTS.                                          0
          (Superseding) INDICTMENT/INFORMATION.
   X      DEFT WITHDRAWS NOT GUILTY PLEA AND ENTERS GUILTY PLEA TO CTS.
               One                       Of the superseding information.
  X       COURT FINDS FACTUAL BASIS FOR THE PLEA.
  X       SENTENCING SET FOR 10/24/17 0 11:00am

          DEFT ENTER NOT GUILTY PLEA.
          BAIL           SET          CONTINUED FOR DEFT.
      X   DEFT CONTINUED IN CUSTODY.
          CASE ADJOURNED TO                               FOR
          JURY SELECTION SET FOR                                                 BY MAG
          TRIAL SET FOR
          SPEEDY TRIAL INFO FOR DEFT                     STILL IN       EFFECT
                 CODE TYPE                   START                      STOP


                 ORDER / WAIVER EXECUTED & FILED                        ENT'D ON RECORD.


  OTHER:      Plea   agreement      marked    as     government   exhibit        one;     Plea
  agreement      returned      to   A.U.S.A.    Araentieri.       The    Court     appoints
  counsel pursuant to United States v. Curcio. 680 F.2d 881 (2d Cir.
  1982), and conducts reauired inauirv.                      Defendant     waives
  potential conflict on the record.
Case 1:17-cr-00127-ARR Document 168-1 Filed 04/03/20 Page 16 of 164 PageID #: 1175




                         EXHIBIT D
Case
  Case
     1:17-cr-00127-ARR
        1:17-cr-00127-ARRDocument
                           Document
                                  168-1
                                    108 Filed
                                         Filed04/03/20
                                               11/20/17 Page
                                                         Page17
                                                              1 of
                                                                of 17
                                                                   164PageID
                                                                       PageID#:#:524
                                                                                  1176
                                                     U.S. Department of Justice


                                                     United States Attorney
                                                     Eastern District of New York
  NMA/LKG/KDE                                        271 Cadman Plaza East
  F. #2017R00242                                     Brooklyn, New York 11201


                                                     November 20, 2017

  By Hand and ECF

  The Honorable Allyne R. Ross
  United States District Judge
  225 Cadman Plaza East
  Brooklyn, New York 11201

                Re:    United States v. Vincent Asaro
                       Criminal Docket No. 17-127 (S-1) (ARR)

  Dear Judge Ross:

                 The government respectfully submits this letter in anticipation of sentencing in
  the above-captioned case. The government respectfully submits that in determining what
  sentence to impose, this Court should consider, among other things, the defendant’s lifelong
  allegiance to a dangerous criminal organization, his extensive participation in heinous
  criminal acts, including murder and obstruction of justice, and the nature of the charged
  crime, an arson he directed as a result of road rage. Taken all together, these factors
  demonstrate that the defendant has earned, and deserves, a sentence in excess of fifteen
  years’ imprisonment.

                                        BACKGROUND

  I.     Procedural History

                 On March 8, 2017, a grand jury sitting in the Eastern District of New York
  returned an indictment in the above-captioned case charging the defendant and two co-
  defendants with, variously, knowingly, intentionally and maliciously damaging, by means of
  fire and an explosive, a vehicle used in interstate and foreign commerce, and conspiracy to
  do the same, in violation of 18 U.S.C. §§ 844(i) and 844(n). 1 See Docket Entry No. 1. The
  defendant was arrested on March 22, 2017 by the Federal Bureau of Investigation (“FBI”)
  and made no post-arrest statements. See Pre-Sentence Investigation Report dated September
  21, 2017 (“PSR”) ¶ 13. The defendant moved for bail pending trial, which this Court denied

         1
          The indictment also charged a fourth defendant with bank robbery and bank robbery
  conspiracy.
Case
  Case
     1:17-cr-00127-ARR
        1:17-cr-00127-ARRDocument
                           Document
                                  168-1
                                    108 Filed
                                         Filed04/03/20
                                               11/20/17 Page
                                                         Page18
                                                              2 of
                                                                of 17
                                                                   164PageID
                                                                       PageID#:#:525
                                                                                  1177



  finding that the government had proven that the defendant’s post-arrest conduct, including
  threats of violence directed at a prosecutor and his cousin (a cooperating witness) were
  “convincing and persuasive evidence of just how volatile, dangerous and violent the
  defendant remains, notwithstanding his advanced age.” See Transcript of May 18, 2017
  Bond Hearing, at 15, attached as Exhibit A. Less than a month later, on June 13, 2017, the
  defendant pled guilty, pursuant to a plea agreement, to a single-count superseding
  information, alleging the defendant’s participation in directing an arson of a car, in violation
  of the Travel Act (18 U.S.C. § 1952). Id. ¶ 1.

                 In 2015, the defendant stood trial before the Court on a racketeering
  conspiracy spanning forty-five years and was acquitted. See United States v. Asaro,
  Criminal Docket No. 14-26 (ARR), Docket Entry No. 328. At trial, the government
  introduced evidence of the defendant’s rise to power in the Bonanno organized crime family
  of La Cosa Nostra (the “Bonanno family” and “LCN,” respectively), including his
  participation in decades of crimes of violence, not limited to the 1969 murder of Paul Katz,
  the 1978 robbery of over $6 million in United States currency from the Lufthansa Airlines
  Terminal at John F. Kennedy Airport and loansharking and extortion up to the time of his
  2014 arrest. The defendant was incarcerated from his arrest in January 2014 to his acquittal
  in November 2015. As set forth in the PSR, the defendant will receive credit for this period
  of incarceration, meaning that twenty-two months of incarceration will be deducted from
  whatever sentence the Court imposes on this case. PSR ¶ 83.

  II.    Applicable Law

                In Gall v. United States, 552 U.S. 38 (2007), the Supreme Court set forth the
  procedure that sentencing courts must follow in light of United States v. Booker, 543 U.S.
  220, 258-60 (2005):

                [A] district court should begin all sentencing proceedings by
                correctly calculating the applicable Guidelines range. As a
                matter of administration and to secure nationwide consistency,
                the Guidelines should be the starting point and the initial
                benchmark.

  Gall, 552 U.S. at 49 (citation omitted). Next, a district court must “consider all of the
  § 3553(a) factors to determine whether they support the sentence requested by a party. In so
  doing, [a district court] may not presume that the Guidelines range is reasonable. [A district
  court] must make an individualized assessment based on the facts presented.” Id. at 49-50
  (citation and footnote omitted).

                Section 3553(a) directs the sentencing court to consider the following factors,
  among others, when imposing a particular sentence: (1) the nature and circumstances of the
  offense and the history and characteristics of the defendant; and (2) the need for the sentence
  imposed: (A) to reflect the seriousness of the offense, to promote respect for the law, and to



                                                  2
Case
  Case
     1:17-cr-00127-ARR
        1:17-cr-00127-ARRDocument
                           Document
                                  168-1
                                    108 Filed
                                         Filed04/03/20
                                               11/20/17 Page
                                                         Page19
                                                              3 of
                                                                of 17
                                                                   164PageID
                                                                       PageID#:#:526
                                                                                  1178



  provide just punishment for the offense; (B) to afford adequate deterrence to criminal
  conduct; and (C) to protect the public from further crimes of the defendant.

                  When imposing sentence pursuant to 18 U.S.C. § 3553, a district court may
  consider a wide range of facts. As the Second Circuit has observed, “Section 3553(a)(1), in
  particular, is worded broadly, and it contains no express limitations as to what ‘history and
  characteristics of the defendant’ are relevant.” United States v. Fernandez, 443 F.3d 19, 33
  (2d Cir. 2006). In order to rely on conduct at sentencing, the court must find it proven by a
  preponderance of the evidence. United States v. Beardsley, 691 F.3d 252, 274 (2d Cir.
  2012); see also United States v. Cordoba-Murgas, 233 F.3d 704, 709 (2d Cir. 2000) (holding
  that the preponderance standard is “mandated”); United States v. Concepcion, 983 F.2d 369,
  388 (2d Cir. 1992) (holding that disputed sentencing factors need only be proved by a
  preponderance of the evidence).

                  For example, a district court may rely upon acquitted conduct when making a
  sentencing determination. United States v. Vaughn, 430 F.3d 518, 527 (2d Cir. 2005)
  (holding that after Booker, 543 U.S. 200 (2005), district courts “may continue to find facts
  relevant to sentencing by a preponderance of the evidence . . . [and] may also continue to
  take into account acquitted conduct when sentencing by a preponderance of the evidence . . .
  [and] may also continue to take into account acquitted conduct when sentencing defendants
  without violating the Due Process Clause.”) In fact, the Second Circuit has explicitly held,
  “[a] district court may treat acquitted conduct as relevant conduct at sentencing, provided
  that it finds by a preponderance of the evidence that the defendant committed the conduct.”
  United States v. Pica, 692 F.3d 79, 88 (2d Cir. 2012); United States v. Crosby, 397 F.3d 103,
  112 (2d Cir. 2005) (“with the mandatory nature of the Guidelines excised, the traditional
  authority of a sentencing judge to find all facts relevant to sentencing will encounter no Sixth
  Amendment objection”).

                In considering whether to rely on acquitted conduct at sentencing, the Supreme
  Court’s decision in United States v. Watts, 519 U.S. 148 (1997), underscores the difference
  between the government’s burden at trial and at sentencing and the pitfalls in trying to draw
  meaning from a jury’s verdict. In Watts, the Supreme Court held that a jury cannot be said to
  have “necessarily rejected” any facts when it returned a verdict of not guilty. Id. At 150, 155
  (quotation marks omitted). The Court emphasized the “significance of the different
  standards of proof that govern at trial and sentencing,” explaining that an “acquittal on
  criminal charges does not prove that the defendant is innocent; it merely proves the existence
  of a reasonable doubt as to his guilt.” Id. at 155 (quoting United States v. One Assortment of
  89 Firearms, 465 U.S. 354, 361 (1984)). The Supreme Court explained:

                [I]t is impossible to know exactly why a jury found a defendant
                not guilty on a certain charge. “[A]n acquittal is not a finding of
                any fact. An acquittal can only be an acknowledgment that the
                government failed to prove an essential element of the offense
                beyond a reasonable doubt. Without specific jury findings, no



                                                 3
Case
  Case
     1:17-cr-00127-ARR
        1:17-cr-00127-ARRDocument
                           Document
                                  168-1
                                    108 Filed
                                         Filed04/03/20
                                               11/20/17 Page
                                                         Page20
                                                              4 of
                                                                of 17
                                                                   164PageID
                                                                       PageID#:#:527
                                                                                  1179



                one can logically or realistically draw any factual finding
                inferences.”

  Id. (quoting United States v. Putra, 78 F.3d 1386, 1394 (9th Cir. 1996) (dissenting opinion)).

                 Accordingly, this Court may rely at sentencing on the conduct underlying the
  conviction in the above-captioned case, as well as any facts it finds beyond a preponderance
  of the evidence, including acquitted conduct proven by evidence introduced at the
  defendant’s 2015 trial on racketeering charges.

  III.   Guidelines Analysis

                 As set forth in the PSR, pursuant to U.S. Sentencing Guidelines (“Guidelines”)
  § 2K1.4(a)(2), the base offense level for the crime of conviction is a 20 because the arson of
  the vehicle created a substantial risk of death or serious bodily injury to the responding
  firefighters. PSR ¶ 26. In addition, based upon the defendant’s role in the offense, he
  qualifies as an organizer, leader, manager or supervisor of criminal activity, such that
  Guidelines § 3B1.1(c) applies, adding two points. PSR ¶ 29. Finally, as set forth in greater
  detail below, the defendant willfully attempted to obstruct and impede the administration of
  justice with respect to the investigation and prosecution of the instant offense of conviction;
  pursuant to Guidelines § 3C1.1, an additional two levels are added. PSR ¶ 30. The total
  offense level is a 24. PSR ¶ 34.

                Based upon a Criminal History Category of II and a total offense level of 24,
  the defendant faces a Guidelines range of imprisonment of 57 to 71 months. 2




         2
           Although the plea agreement contemplated awarding the defendant three points for
  acceptance of responsibility, the Probation Department is correct that “[c]onduct resulting in
  an enhancement under § 3C1.1 (Obstructing or Impeding the Administration of Justice)
  ordinarily indicates that the defendant had not accepted responsibility for his criminal
  conduct[,]” absent extraordinary circumstances. See Application Note 4 to § 3E1.1. The
  government’s calculation in the plea agreement was thus in error, which was contemplated
  by the plain terms of the plea agreement in paragraph 3, and the Court should find the correct
  Guidelines range of 57 to 71 months. However, even if the Court does not find the
  obstruction of justice enhancement, should the defendant persist in denying his conduct
  relevant to the charged offense, he may otherwise be ineligible for a reduction for acceptance
  of responsibility. See Application Note 1 to § 3E1.1. (“In determining whether a defendant
  qualifies” for a two-point reduction for acceptance of responsibility pursuant to § 3E1.1(a),
  the Court can appropriately consider whether the defendant “truthfully admit[ted] the
  conduct comprising the offense(s) of conviction, and truthfully admit[ted] or not falsely
  den[ied] any additional relevant conduct for which the defendant is accountable under
  § 1B1.3 (Relevant Conduct).”


                                                4
Case
  Case
     1:17-cr-00127-ARR
        1:17-cr-00127-ARRDocument
                           Document
                                  168-1
                                    108 Filed
                                         Filed04/03/20
                                               11/20/17 Page
                                                         Page21
                                                              5 of
                                                                of 17
                                                                   164PageID
                                                                       PageID#:#:528
                                                                                  1180



  IV.    Section 3553(a) Factors Weigh in Favor of a Significant Custodial Sentence

         A.     Nature and Circumstances of the Offense

                 The crime of conviction perhaps best demonstrates the need for a significant
  sentence of incarceration in excess of fifteen years. On April 1, 2012, the defendant, then a
  soldier in the Bonanno family 3 was involved in a road rage incident in Howard Beach, New
  York. PSR ¶ 1. Asaro was traveling in a car, which was cut off by another car driven by
  John Doe. Id. Asaro’s car began to follow John Doe aggressively through Howard Beach,
  and a car chase ensued for ten minutes. Id. John Doe described the incident, in sum and
  substance, saying [Asaro’s] car was trying to drive him off the road and cut him off. 4 John
  Doe drove into Ozone Park, while trying to call the police and describe where he was. When
  John Doe arrived in an area he knew to contain a red light camera, he intentionally circled
  the block trying to set off the cameras in an attempt to alert the police to his location. John
  Doe believed a second car arrived on the scene to coordinate with Asaro’s car and to try to
  box him in. Eventually, police responded, but the two cars that had been chasing John Doe
  were gone.

                 Significantly, John Doe’s account of the incident where Asaro and others
  chased him through Howard Beach, specifically their aggressive behavior and his fear, are
  corroborated by New York City Police Department records. Those records indicate that on
  April 1, 2012, John Doe called 911 and reported a car kept following him and trying to hit
  his car and that there were four guys in the car.

                On April 2, 2012, toll records indicate that Asaro contacted an associate of the
  Gambino organized crime family of La Cosa Nostra (the “Gambino family”) who he knew to
  have access to local law enforcement databases. PSR ¶ 2. On April 3, 2012, a local law
  enforcement database accessed the license plate information for the plate of the car John Doe

         3
           At the time of the arson, the defendant had been a soldier in the Bonanno family for
  over thirty years. See infra, Section 4B1. Shortly after the arson, during an August 25, 2012
  recording, the defendant bragged, “[t]hey made me a captain” and that he was on the “panel.”
  GX 249, 249-T. All transcript pages of testimony of the prior trial proceeding are attached as
  Exhibit B and all exhibits admitted at the prior proceeding are attached as Exhibit C by
  exhibit number.
         4
           At the defendant’s prior trial, the government introduced a November 7, 2011
  consensual recording of another road rage incident involving the defendant, during which the
  defendant became incensed when a tow truck driver parked the tow truck “blocking a car
  wash on Cross Bay Boulevard.” GX 234, 234-T. T 1224-26. During the interaction which
  took place approximately six months before the charged conduct, the defendant exited the car
  he was in and demanded the driver exit the two truck, screaming, “I’ll kick your fucking
  head in you motherfucker you!” GX 234-T at 2. He also screamed, “Tell Charlie Vinny
  Asaro said it! Ronnie’s uncle! I know where yous live you cocksuckers!” GX 234-T at 3.


                                                 5
Case
  Case
     1:17-cr-00127-ARR
        1:17-cr-00127-ARRDocument
                           Document
                                  168-1
                                    108 Filed
                                         Filed04/03/20
                                               11/20/17 Page
                                                         Page22
                                                              6 of
                                                                of 17
                                                                   164PageID
                                                                       PageID#:#:529
                                                                                  1181



  was in on April 1, 2012, which revealed John Doe’s address. Id. Toll records indicate that
  the defendant was in contact with the Gambino family associate within minutes of the license
  plate search. Video surveillance confirms that the defendant then met with the Gambino
  family associate at Tuscany Deli, whereupon the Gambino family associate provided the
  defendant with a piece of paper containing John Doe’s address.

                On April 3, 2012, the defendant met with a then-Bonanno family associate at
  Tuscany Deli (“CW-1”) and directed CW-1 to burn John Doe’s car. Id. Video footage
  corroborates the defendant’s meeting with CW-1 and depicts them getting into a car together
  and leaving the area of Tuscany Deli. The defendant then took CW-1 to show him where
  John Doe resided and to point out the car that had cut him off.

                 In the early morning hours of April 4, 2012, CW-1, along with two individuals
  he recruited to help him burn the car (co-defendants John Gotti and Matthew Rullan) went
  back to John Doe’s house and set his car on fire, as Asaro directed him to do. PSR ¶¶ 3-4.
  CW-1 set fire to the car by pouring gasoline on its hood as defendant Rullan threw lit
  matches on top of it. PSR ¶ 3. After the arson, CW-1 and the defendant reconvened at
  Tuscany Deli, and CW-1 advised the defendant that he had burned the car as directed. Id. ¶
  5.

                 For John Doe, the arson of his car was a continuation of the nightmarish car
  chase he had been caught up in days earlier. He immediately linked the arson of his car with
  the road rage incident and felt fearful for his safety. In sum and substance, John Doe
  believed that based upon the timing and circumstances of the rage incident and the arson, he
  had angered individuals associated with organized crime and the arson was retribution for the
  incident on the road. The images of the arson of his car provide ample justification for his
  fear. See Exhibit D (photographs of John Doe’s burned car).

                  The defendant attempts to sanitize his crime, claiming that he “requested”
  CW-1 to set fire to the car after seeking and receiving the registration information of the
  other party’s vehicle. See Def.’s Ltr. dated October 30, 2017 at 1, not filed on ECF. As an
  initial matter, the defendant’s version of events omits his request to another LCN associate to
  search a law enforcement database for the registration information, a fact extremely salient to
  the nature of the charged offense and indicative of the defendant’s reach within LCN.

                 Next, the defendant characterizes his contact with CW-1 as a “request” to an
  individual “known to have committed arsons on previous occasions with no assistance from
  other individuals.” Id. at 2. The defendant’s claim that he “sought [] assistance,” rather than
  directed CW-1, ignores the very nature of the organized crime hierarchy that the defendant
  operated in and benefitted from for his entire life, and oddly seeks to place more blame on
  CW-1, as if it were incumbent upon CW-1 to either refuse or, at the very least, burn the car
  on his own. 5 In fact, as the Court is well aware, at the time of the arson, the defendant had

         5
             In rejecting the defendant’s bail application, this Court stated:


                                                    6
Case
  Case
     1:17-cr-00127-ARR
        1:17-cr-00127-ARRDocument
                           Document
                                  168-1
                                    108 Filed
                                         Filed04/03/20
                                               11/20/17 Page
                                                         Page23
                                                              7 of
                                                                of 17
                                                                   164PageID
                                                                       PageID#:#:530
                                                                                  1182



  been an inducted member of organized crime for over 30 years, having also inducted into the
  crime family his son Jerome Asaro and his nephew Ronald Giallanzo, who CW-1 was on
  record with at the time of the arson. Not only was the defendant a longtime inducted soldier
  of the Bonanno family in 2012, in the time period surrounding his purported “request” to
  CW-1, his star was again on the rise in the crime family, given waves of arrests that had
  decimated the leadership of the family. On August 17, 2012, just after the arson, the
  defendant was consensually recorded talking about his meeting with the new Bonanno family
  boss, who asked the defendant to be consigliere, one of the top three power positions in the
  Bonanno family. GX 240, 240-T at 3. In late 2011, before the arson, the defendant was
  recorded saying, “I think I’m the only wiseguy left in the neighborhood. Me, Jackie and uh,
  Noffi. That’s three, who else does he got?” CW-2 responded, “The kid Mike,” to which the
  defendant responded, “Yeah, but you know I’m saying people of substance.” GX 219, 219-T
  at 8.

                 The defendant approached CW-1 to commit the charged arson because he was
  aware of CW-1’s status as an associate around Giallanzo, CW-1’s desire to be inducted into
  the Bonanno family and CW-1’s willingness to be involved in criminal activity. Consensual
  recordings demonstrate that prior to the arson, the defendant was aware of CW-1 and his
  status as an associate assigned to his nephew Ronald Giallanzo. T 1117-18, 1201. Indeed, a
  September 2011 consensual recording captured Bonanno family soldier Michael Palmaccio
  telling the defendant that Giallanzo and CW-1 had opened a club, which the defendant then
  went to and gambled at. GX 242, 242-T; GX 231, 231-T at 1. Moreover, in the defendant’s
  opposition to the government’s detention memorandum, the defendant characterized CW-1
  as a “one man crime wave” whose crimes included murder conspiracy, narcotics distribution,
  weapons possession, multiple home invasions, three armed robberies, loansharking, arson
  and robbery. See Def.’s Bail Mem. at 13-14, not filed on ECF, attached at Exhibit E. Those
  statements are perhaps the best evidence of his knowledge of CW-1, whose criminal history
  and Giglio has, to date, not been disclosed by the government. 6




                        I am convinced that defendant is a long-time and powerful member of
                        the Bonanno family. He was inducted into the family more than 30
                        years ago and held the position of Captain in the 1990s. Although he
                        thereafter lost the Captain position, he remained a member of the
                        family and approximately five years ago became a member of its
                        administration or leading body.

         See Exhibit A at 13-14.
         6
           Again the defendant’s denial of all of these facts relevant to the circumstances of the
  offense, including that he used his position in organized crime to effect the arson may
  jeopardize his eligibility for a reduction for acceptance of responsibility as set forth, supra, at
  footnote 2 on page 4.


                                                   7
Case
  Case
     1:17-cr-00127-ARR
        1:17-cr-00127-ARRDocument
                           Document
                                  168-1
                                    108 Filed
                                         Filed04/03/20
                                               11/20/17 Page
                                                         Page24
                                                              8 of
                                                                of 17
                                                                   164PageID
                                                                       PageID#:#:531
                                                                                  1183



         B.      History and Characteristics of the Defendant

                 1.     The Defendant is a Lifelong Criminal

                  The defendant has lived a literal life of crime and, for most of his life, evaded
  punishment. His background puts the charged crime in context and explains how this
  defendant came to have the power, authority and arrogance to seek revenge for a minor
  traffic incident by having an organized crime associate burn the offending party’s car to a
  crisp. As an eighty-year old man who has participated in racketeering, murder, robbery,
  extortion, loansharking, gambling and other illegal conduct, he has served less than eight
  years in jail. PSR ¶¶ 36-57. In his own words on an August 21, 2012 recording, the
  defendant told a cooperating witness (“CW-2”), “I’m a fucking friend 37 fucking years, a
  wiseguy. And another 50 years before that. Cocksuckers never did shit what I done in my
  life.” GX 248, 248-T at 12. During a November 28, 2011 recording, the defendant
  explained himself even more clearly, while comparing himself to Antonio “Na Na”
  Bonventre, another inducted member of the Bonanno family, saying:

                 He’s probably—you don’t even know he’s straightened out.
                 Never did a fucking piece of work in his entire life. Never
                 fucking did nothing, fucking. He was in this life, and fucking
                 that was it, by name only. Never did a fucking thing, never
                 stole, never fucking had to steal. A lot of guys like that, god
                 bless them. My whole life I had to steal, I had to do everything.
                 I had to do everything. He never cracked an egg in his fucking
                 life. He never did nothing illegitimate in his fucking life.
                 Never.

  GX 236, 236-T at 11). In his own words, the defendant acknowledged that he has earned his
  spot in organized crime by doing “everything,” including stealing and murder (‘cracking an
  egg’).

                Indeed, among the worst crimes committed by this defendant, in addition to
  the charged arson, are the 1969 murder of Paul Katz, the 1978 robbery of over $6 million in
  United States currency and jewelry from the Lufthansa Airlines Terminal at John F. Kennedy
  Airport and his lifetime of loansharking. As set forth in brief below, the government has
  previously presented the Court with evidence of these crimes consisting of the defendant’s
  recorded statements, cooperating witness testimony, physical evidence and eyewitness
  testimony, among other evidence, that proves the defendant’s guilt by a preponderance of the
  evidence. The Court should consider these crimes when sentencing the defendant for the
  charged offense because it is within this background of life experience that in 2012, he had
  the power and authority to order CW-1 to commit the arson.




                                                  8
Case
  Case
     1:17-cr-00127-ARR
        1:17-cr-00127-ARRDocument
                           Document
                                  168-1
                                    108 Filed
                                         Filed04/03/20
                                               11/20/17 Page
                                                         Page25
                                                              9 of
                                                                of 17
                                                                   164PageID
                                                                       PageID#:#:532
                                                                                  1184



                       a.     The Murder of Paul Katz

                  Lawrence Katz was five years old when his father disappeared. T 3039-69.
  His father, Paul Katz, was a truck driver who participated in truck hijackings and brought
  home different stolen merchandise, including electronics and fur coats. T 3044-36. He
  recalled his father unloading merchandise from trucks through the bedroom window of their
  home. T 3044-45. Lawrence Katz also recalled that in 1969, his father was arrested and then
  started having meetings with police officers, which caused his parents to argue. T 3045-50.
  On December 6, 1969, Paul Katz received a phone call and left his house, leaving his wife in
  a panic and his five children waiting in the dark. T 3064-65. Paul Katz was twenty-eight
  years old when he disappeared. T 3040. For over forty-five years, until the FBI recovered
  his remains in a house on 102nd Road in Queens, New York (the “Queens Residence”),
  Lawrence Katz’s family had no idea what had happened to him or whether he was dead or
  alive.

                  Paul Katz was murdered and his body hidden away by the defendant and his
  good friend, criminal partner and notorious Lucchese family associate Jimmy Burke. CW-2
  testified in detail about the defendant’s request to meet secretly with Jimmy Burke at houses
  CW-2 was building on 102nd Road. T 718-719. When CW-2 met Burke and the defendant at
  the Queens Residence, they backed a car into the driveway of the Queens residence, went
  into the basement and asked CW-2 to keep watch. T 720. CW-2 described the basement
  floor as concrete poured over rebar and remembered as he waited, he heard a sledgehammer
  hitting the concrete. Id. When Burke and the defendant were done, the defendant took CW-
  2 to the defendant’s fence company to get materials to cover the hole Burke and the
  defendant had dug. T 721. The defendant told CW-2 that he and Burke had strangled Paul
  Katz to death with a dog chain because Katz was a “rat,” perceived to be cooperating with
  law enforcement. T 721-22. The defendant further told CW-2 that he had hit a water pipe
  with a breaking bar, indenting the pipe. T 722. CW-2 described how he covered the hole,
  which was oblong, with lime and cement. T 723.

                CW-2 also testified that in the 1980s, the defendant called him to his fence
  company business and directed CW-2 to take his son Jerry Asaro and get rid of the body of
  Paul Katz. T 728-29. CW-2 went back to the Queens Residence with Jerry Asaro, which he
  accessed with a key provided by the defendant, and dug up Katz’s remains, including
  corduroy material, and described how the body had seemed to be slumped forward into the
  hole. T 729-30, 1347-48.

                 CW-2’s testimony was corroborated in every respect. First, the defendant’s
  son Jerome Asaro pled guilty before Your Honor to moving Paul Katz’s body on October 10,
  2014. See Transcript of J. Asaro Guilty Plea, attached as Exhibit F. After being placed
  under oath, Jerry Asaro stated:

                From January 1968 to December 1987 I was associated with an
                enterprise whose activities affected interstate commerce and
                participated in the enterprise through a pattern of racketeering

                                                9
Case
  Case
     1:17-cr-00127-ARR
       1:17-cr-00127-ARRDocument
                          Document
                                 168-1
                                   108 Filed
                                       Filed 04/03/20
                                             11/20/17 Page
                                                      Page 26
                                                           10 of
                                                              of 164
                                                                 17 PageID
                                                                     PageID#:#:533
                                                                                1185



                activity, that in fact knowing that a murder had been committed,
                I assisted persons in moving the body of that person after the
                fact.”

  Id. In addition, forensic anthropologist and expert witness Bradley Adams testified that he
  went to the Queens Residence to execute a court-ordered search warrant and recovered
  human remains, including a fully articulated hand and teeth, as well as large pieces of
  concrete and fabric. T 3119-3129, GX-143-1. Based upon his review, the bones were
  consistent with an adult male and he submitted certain of the remains for DNA analysis. T
  3133-3139. Frances Rue, a Criminalist with the Office of the Chief Medical Examiner,
  testified that she compared a DNA profile developed from the bones recovered from the FBI
  search of the Queens Residence to DNA samples from Paul Katz’s family members and,
  based upon her analysis, concluded the DNA belonged to Paul Katz. T 3143-3160.

                 Finally, on June 17, 2013, as the FBI began its search for the remains of Paul
  Katz at the Queens Residence, CW-2 made his last recording, during which he told the
  defendant, “[t]he feds are all over Liberty Avenue.” 7 GX 244, 244-T. In the moment where
  the defendant understood that CW-2 was referring to the location of Paul Katz’s body, he
  understood CW-2 was an informant and looked at CW-2 with disgust and hatred. T 1353-54.
  The defendant’s last words to CW-2 were “Don’t call me.” T 1354.

                       b.     The Lufthansa Heist

                 In 1978, the defendant planned and oversaw the robbery of millions of dollars
  in United States currency from the Lufthansa Airlines Terminal. T 768-819. CW-2 testified
  in detail about the planning and execution of the robbery, which was masterminded by the
  defendant’s close criminal associate Jimmy Burke. T 783. CW-2 carried out the robbery
  with Burke’s son Frankie Burke, who drove the black van that was used, and the rest of the
  robbery team, while the defendant and Burke waited nearby as the “crash car.” T 783-84.
  CW-2 testified how he cut the chain link fence, letting the van carrying the robbery team into
  the warehouse area where he and Frankie Burke subdued several different employees who
  happened upon the robbery, including one who was pistol-whipped and one who was stopped
  at gunpoint and who were both then placed into the van and driven into the warehouse. T
  788-791. CW-2 testified how the employees were kept in the lunchroom and a worker
  opened the vault door, which contained fifty boxes of cash in one hundred dollar
  denominations, sacks of jewelry and gold chains and foreign money that was all packed into
  the van. T 791-92. The robbery team took the money to CW-2’s house, where certain of the
  team remained behind to count up the money and inventory the jewelry. T 795-97. They
  had successfully stolen over $6 million dollars and entrusted their “end” to close friends
  including “Johnny Tags” and “Ronnie.” T 804-11. Jewelry, including gold chains, watches

         7
          CW-2’s testimony is corroborated down to the smallest detail. For example, in the
  course of the FBI search, the agents observed a dented pipe, just as CW-2 described, in the
  course of their own search. GX 142G, T 3085-86.


                                               10
Case
  Case
     1:17-cr-00127-ARR
       1:17-cr-00127-ARRDocument
                          Document
                                 168-1
                                   108 Filed
                                       Filed 04/03/20
                                             11/20/17 Page
                                                      Page 27
                                                           11 of
                                                              of 164
                                                                 17 PageID
                                                                     PageID#:#:534
                                                                                1186



  and rings, were given in tribute to members of organized crime, including Bonanno captain
  Joseph Massino, and sold to Gambino soldier Tony Lee, who owned a gold store. T. 814-17.

                 CW-2 was again corroborated in detail as to the manner of the robbery and the
  division and storage of its proceeds. For example, Rolf Rebmann, who was a Lufthansa
  Airlines employee present at the time of the robbery, confirmed that he was one of the
  workers outside of the warehouse who was forced at gunpoint into a van. T 1745-49. John
  Tagliaferro testified that he was a friend of the defendant’s family and once while playing
  cards at the defendant’s social club observed the defendant with Jimmy Burke. T 1798-99.
  Mr. Tagliaferro further testified that at some point between July 1977 and 1980, CW-2
  brought him a small case and asked him to hide it in his house, which Mr. Tagliaferro did. T
  1800-01. He also recalled that CW-2 came back and took money from the case and gave Mr.
  Tagliaferro $100. T 1801. Eventually the defendant himself came to collect the case from
  Mr. Tagliaferro’s house. Id. Likewise, Ronald Ceschini testified that sometime before 1981,
  CW-2 asked him to hold a bag he believed to contain paper for him. T 2429-30. Mr.
  Ceschini held it at his parent’s house until his parents found it and then he asked CW-2 to
  pick up the package, which CW-2 did. T 2432-34. Mr. Ceschini felt obligated to hold the
  bag because of CW-2’s relationship with the defendant and specifically because, in sum and
  substance, shortly before CW-2 requested he hold the bag, the defendant had helped Ceschini
  when Ceschini felt threatened by someone he had a dispute with in the neighborhood. T
  2427-32.

                 In addition to the corroboration provided by Ceschini, Rebmann and
  Tagliaferro, three additional cooperating witnesses testified about the defendant’s
  involvement in the Lufthansa Heist. See T 495-98 (testimony of cooperating witness
  Salvatore Vitale) (In the 1970s, he drove then-Bonanno family captain Joseph Massino to
  meet the defendant, who gave Massino gold jewelry, specifically gold chains, from the
  Lufthansa Heist); T 2016-18 (testimony of cooperating witness Peter Zuccaro) (Frankie
  Burke told Zuccaro that he drove the van in the robbery, that CW-2 participated for the
  defendant and that, after the robbery, the defendant stole CW-2’s “end” and blamed Burke);
  T 2556-58 (testimony of Anthony Ruggiano) (Ruggiano’s father told him that the defendant
  and Burke brought jewelry from the Lufthansa Heist to him and “Tony Lee” at the gold
  store).

                Recordings of the defendant also confirm his participation in this massive and
  notorious armed robbery. For example, during a June 15, 2012 recording, the defendant had
  the following exchange with CW-2 about the wake of Henry Hill, who had died:

                CW-2:         That’s one last left of Lufthansa.

                ASARO:        Who?

                CW-2:         I said he’s one less left of Lufthansa.

                ASARO:        Fuck him. Cocksucker.

                                               11
Case
  Case
     1:17-cr-00127-ARR
       1:17-cr-00127-ARRDocument
                          Document
                                 168-1
                                   108 Filed
                                       Filed 04/03/20
                                             11/20/17 Page
                                                      Page 28
                                                           12 of
                                                              of 164
                                                                 17 PageID
                                                                     PageID#:#:535
                                                                                1187




                CW-2:          He made a big thing like he was there with us.

                ASARO:         Yeah.

                CW-2:          Fucking scumbag.

                ASARO:         Piece of shit.

  GX 238, 238-T. During a February 17, 2011 recording, the defendant spoke of the Lufthansa
  Heist again, saying, “It’s life, we did it to ourselves, it’s a curse with this fucking gambling.
  We never got our right money, what we were supposed to get, we got fucked all around, got
  fucked all around, that fucking Jimmy kept everything.” GX 218, 218-T.

                        c.     Loansharking

                 At the 2015 trial, the Court also heard ample evidence of the defendant’s
  lifelong participation in loansharking and extortion and other organized crime-related
  rackets, specifically consensual recordings of the defendant’s statements, cooperating
  witness testimony, victim witness testimony and other evidence. For example, during a
  December 9, 2010 recording, the defendant described a confrontation with a Lucchese
  soldier and former captain; in his own words, the defendant told him:

                The fucking motherfucker. I said, “Who the fuck are you
                talking to, you cocksucker?” “Oh, you can’t talk to me like
                that.” “Who the fuck are you?” He says, “I’m a friend.” “You
                ain’t my friend.” “Fuck you, you cocksucker,
                you gotta learn the fucking rules. I’m here thirty-five years.
                The only thing I got is my fucking age and you ain’t gonna
                fucking bust my chops.”

  GX 216, 216-T. This recording is compelling evidence of the defendant’s power and
  prestige in organized crime in 2010, attending a sit-down with inducted members of
  organized crime and essentially cursing them out without repercussions.

                On December 6, 2011, the defendant was consensually recorded going to
  collect money owed by a car business, saying:

                I said, “Tell him not to be a fucking tough guys with me.” I
                says, “Listen to me, if I don’t get my fucking money, I’ll take it
                out on the cars.”

  GX 239, 239-T at 6. Neither the defendant’s age nor his health issues prevented him from
  seeking out the debtor and threatening his business. He warned them against being “tough
  guys” and threatened to hurt the cars if the money was not paid. This recording also

                                                 12
Case
  Case
     1:17-cr-00127-ARR
       1:17-cr-00127-ARRDocument
                          Document
                                 168-1
                                   108 Filed
                                       Filed 04/03/20
                                             11/20/17 Page
                                                      Page 29
                                                           13 of
                                                              of 164
                                                                 17 PageID
                                                                     PageID#:#:536
                                                                                1188



  demonstrates that even before the arson, as a result of his years of participation in organized
  crime, the defendant had the means to carry out violence through his association with the
  Bonanno family, an enterprise he has been a member of since the late 1970s, and he was not
  hesitant to use those means and threaten others with them.

                During a June 11, 2013 consensual recording, the defendant talked about a
  dispute he had with the acting boss of the Bonanno family, as follows:

                  I had a big fight with him the other day. We had $30,000
                  coming, he took $15,000 of it. I want to kill this motherfucker.
                  We had $30,000 coming, me, Jackie and Jerry. All right? He
                  says, “Well without us we wouldn’t have collected it.” So we
                  went for the money, gave me five, they gave him 15. He says,
                  “You owe me two.” Forget about the four, I owed him another
                  two. All right? “I’m taking the two” I said, “Tom, I ain’t got
                  nothing, man” I says, “you’re taking 15?” “Yeah, without me,”
                  he says, “you wouldn’t a got nothing.” GX 243, 243-T at 7.

                 The Court also heard from other witnesses about the defendant’s lifetime
  participation in loansharking and extortion, including from some of his victim’s themselves.
  See, e.g. T 750-54, 841-51, 945-52 (trial testimony of CW-2), T 2018-20 (trial testimony of
  Peter Zuccaro), T 2393-2407 (testimony of John Zaffarano).

                  2.     The Defendant Continued His Conduct While Incarcerated

                 Even after being arrested in this case, the defendant persisted in his
  criminality, enlisting a co-defendant in a plot to murder a prosecutor in this case. The
  government intends to prove this conduct by a preponderance of the evidence, as required by
  the case law, through the presentation of evidence related to a confidential source and
  corroborating evidence, including video surveillance and Bureau of Prisons records.

                 A confidential source (“CS-1”) was housed with the defendant at the MDC
  and certain of his co-defendants. 8 Over the course of a few days, the defendant told CS-1,
  among other things, about his prior case that resulted in an acquittal. See United States v.
  Asaro, 14-CR-26 (ARR) (E.D.N.Y.). According to CS-1, the defendant stated that his “rat
  cousin” showed law enforcement agents where the body of Paul Katz was buried. The
  defendant also threatened that, if he ever saw his cousin again, he would kill him. 9

         8
             CS-1 has previously felony convictions, including making a false statement.
         9
            As the Court is aware, in the defendant’s prior case, the defendant’s cousin (CW-2)
  testified at trial as a cooperating witness about, among other things, the defendant’s
  admissions regarding his participation in the murder of Paul Katz and the robbery of the
  Lufthansa Airlines terminal.


                                                 13
Case
  Case
     1:17-cr-00127-ARR
       1:17-cr-00127-ARRDocument
                          Document
                                 168-1
                                   108 Filed
                                       Filed 04/03/20
                                             11/20/17 Page
                                                      Page 30
                                                           14 of
                                                              of 164
                                                                 17 PageID
                                                                     PageID#:#:537
                                                                                1189



                  In addition to threatening his cousin, the defendant also made numerous
  threats about his prosecutor. 10 Specifically, according to CS-1, the defendant told one of his
  co-defendants, who is a Bonanno associate, “We need to do something about this bitch
  [referring to the prosecutor], and not fuck it up like Vinny. We need to handle this.” When
  the Bonanno associate told the defendant that they should talk about it later, the defendant
  continued to argue for the murder of the prosecutor, saying that for him, even a few years in
  prison could be a life sentence. The Bonanno associate stated that “Vinny” was Vincent
  Basciano, also known as “Vinny from the Bronx.” Basciano, the former acting boss of the
  Bonanno crime family, is currently serving a life sentence for murder. See United States v.
  Basciano, 05-CR-060 (E.D.N.Y.). During the penalty phase of Basciano’s death penalty
  trial, cooperating witnesses described how Basciano solicited and tried to direct the murder
  of his federal prosecutor. See id., Gov’t. Mot. Regarding Uncharged Penalty Phase
  Evidence, Dkt. No. 1200, at 14-19; see id., Penalty Phase Tr., at 8800-8806 (testimony of
  Joseph Massino), attached as Exhibit G. According to CS-1, on another occasion, the
  defendant said to the Bonanno associate, “We need to handle this and do something about
  this bitch [a reference to the prosecutor].” At that point, the Bonanno associate pulled the
  defendant aside and they spoke privately.

                 Accordingly, on at least two occasions since his incarceration, the defendant
  discussed having his prosecutor murdered, knowing that he was speaking to loyal Bonanno
  associates with an incentive to please him and the means to carry out such a heinous crime.
  The defendant’s words themselves are chilling, suggesting that he and the Bonanno associate
  “not fuck it up like Vinny,” referring to Basciano’s failed plot to murder his prosecutor. This
  conduct, occurring within the last year, shows that despite the claims of ill health and
  agedness, the defendant remains a danger to the community and persists in his criminality,
  making time-served or a minimal jail sentence inconsistent with the aims of Section 3553(a)
  and inappropriate.

                3.      The Defendant’s Arguments Are Unavailing

                  In arguing for the equivalent of a time-served sentence, the defendant argues
  that (1) the crime was unrelated to the Bonanno family, (2) the defendant is a “very dedicated
  and loved family man,” (Def.’s Ltr. at 6), and (3) the Bureau of Prisons (“BOP”) cannot
  provide the health care the defendant requires. Id. at 11.

                First, the government has described, supra at Section VI.A, that the defendant
  was a well-known member of organized crime who asked a Bonanno associate, then assigned
  to the defendant’s nephew Ronald Giallanzo, to burn the victim’s car. The Court should

         10
           The defendant also bragged to CS-1 about being charged with the Lufthansa Heist
  and “beating” the case, saying, “We did it and got away with it.” The defendant spoke about
  committing crimes with Jimmy Burke and thirteen people that were killed after the Heist.
  The defendant said that he had put in “work” (referring to carrying out a murder) but Burke
  was a stone-cold killer.


                                                14
Case
  Case
     1:17-cr-00127-ARR
       1:17-cr-00127-ARRDocument
                          Document
                                 168-1
                                   108 Filed
                                       Filed 04/03/20
                                             11/20/17 Page
                                                      Page 31
                                                           15 of
                                                              of 164
                                                                 17 PageID
                                                                     PageID#:#:538
                                                                                1190



  reject the defendant’s thin attempt to word-smith his guilty plea to avoid responsibility for
  using his status in organized crime to carry out this serious crime. The defendant also chalks
  up the incident to “purely a matter of road rage.” Id. at 2. However, the arson was not
  committed immediately in the hour after the incident or during the incident or by a random
  acquaintance of his. Rather, the defendant directed a Bonanno associate to burn the victim’s
  car days later, evidencing his cold, calculating criminality.

                  Next, while there is no doubt that the defendant has the support of his family,
  his loyalty to his blood family has not been the governing principle of his life. During the
  defendant’s trial, the Court heard the defendant talk about his induction of his own son Jerry
  Asaro into the Bonanno crime family and his relationship with J. Asaro, who he tapped to
  move the body of Paul Katz in the 1980s, a crime to which J. Asaro pled guilty and for which
  the Court sentenced him to seven and half-years in jail. Using his son to cover up a murder
  is perhaps the best example of the regard the defendant bears his blood family. 11

                 Finally, while the defendant has suffered from health problems to be sure,
  none of the problems described by the defendant are untreatable within the Bureau of
  Prisons. See Exhibit H, Letter from John Manenti, Northeast Regional Medical Director.
  Additionally, certain of the facts proffered by the defendant about unnecessary surgery
  during his prior period of incarceration should have been addressed with the Court and the
  government during the period of his prior incarceration if they, in fact, occurred and should
  not be considered evidence that the defendant’s medical concerns will be ignored. 12

         C.     Other Section 3553 Factors

                 In addition to considering the defendant and the crime, Section 3553(a) directs
  the Court to consider the need for the sentence imposed: “(A) to reflect the seriousness of the
  offense, to promote respect for the law, and to provide just punishment for the offense; (B) to
  afford adequate deterrence to criminal conduct; and (C) to protect the public from further
  crimes of the defendant.” All of these factors counsel in favor of a significant custodial
  sentence for this defendant, even at his age and with his described-health.


         11
            While the defendant makes much of the businesses he owned and his lifelong
  employment, his reported earnings to the government for the years 1970 through 2016
  (excluding the short time he was incarcerated) averages just over $5,000 per year. In fact,
  the information provided by the defendant regarding his employment demonstrates the
  alternatives the defendant had to the life of crime he chose. Had he put the same time and
  energy into lawful business pursuits, including his fence companies, he would not be in the
  position he now finds himself.
         12
            As of this date, the government does not have sufficient information to respond to
  the allegations raised by the defendant related to his treatment during the prior period of
  incarceration.


                                                15
Case
  Case
     1:17-cr-00127-ARR
       1:17-cr-00127-ARRDocument
                          Document
                                 168-1
                                   108 Filed
                                       Filed 04/03/20
                                             11/20/17 Page
                                                      Page 32
                                                           16 of
                                                              of 164
                                                                 17 PageID
                                                                     PageID#:#:539
                                                                                1191



                 The offense is inherently quite serious- a crime in which an organized crime
  family member used a local law enforcement database to facilitate the arson of a car who had
  cut him off in traffic. Were the Court to do what the defendant asks – and sentence him to
  time served – or even a sentence within the advisory Guidelines range, given the credit the
  defendant will receive for his prior period of incarceration, such leniency would not promote
  respect for the law or provide just punishment for the offense. 13 At a July 2009 sentencing of
  a Colombo family captain, the Honorable Jack B. Weinstein imposed a sentence of 120
  months, significantly above the Guidelines range of 63 to 78 months, and observed the
  following:

                I believe that under these circumstances, ten years is a sentence
                that is appropriate, not too long, not too great, and anything less
                would not send a message. The people, the youngsters in this
                city have to understand that they cannot join this organization
                and that when they do they destroy their lives.

  United States v. Uvino, 07 CR 725 (JBW). Here, given both the crime of conviction and the
  defendant’s decision post-arrest to attempt to obstruct his prosecution for a violent offense by
  harming his prosecutor, a sentence of less than fifteen years’ imprisonment will not deter this
  defendant or others from engaging in similar conduct.




         13
           In that case, the defendant would serve significantly less time than his son, who
  remains incarcerated on a 90-month sentence for helping his father move the body of Paul
  Katz, which seems especially unjust.


                                                16
Case
  Case
     1:17-cr-00127-ARR
       1:17-cr-00127-ARRDocument
                          Document
                                 168-1
                                   108 Filed
                                       Filed 04/03/20
                                             11/20/17 Page
                                                      Page 33
                                                           17 of
                                                              of 164
                                                                 17 PageID
                                                                     PageID#:#:540
                                                                                1192




  V.     Conclusion

                For the reasons set forth herein, the government respectfully submits that the
  defendant be sentenced to a term of incarceration in excess of fifteen years.

                                                    Respectfully submitted,


                                                    BRIDGET M. ROHDE
                                                    Acting United States Attorney

                                             By:            /S/
                                                    Nicole M. Argentieri
                                                    Lindsay K. Gerdes
                                                    Keith D. Edelman
                                                    Assistant U.S. Attorney
                                                    (718) 254-7000


  cc:    Defense counsel (by ECF and Email)
         Clerk of Court (by Email)




                                               17
Case 1:17-cr-00127-ARR Document 168-1 Filed 04/03/20 Page 34 of 164 PageID #: 1193




                         EXHIBIT E
Case
  Case
     1:17-cr-00127-ARR
       1:17-cr-00127-ARRDocument
                          Document
                                 168-1
                                   164 Filed
                                       Filed 04/03/20
                                             05/31/18 Page
                                                      Page 35
                                                           1 ofof31
                                                                  164
                                                                    PageID
                                                                      PageID
                                                                           #: #:
                                                                              1103
                                                                                 1194


                                                                                 1


   1                       UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF NEW YORK
   2
       - - - - - - - - - - - - - - - -X
   3   UNITED STATES OF AMERICA,      : 17-CR-127 (AR)
                                      :
   4              Plaintiff,          :
                                      : United States Courthouse
   5           -against-              : Brooklyn, New York
                                      :
   6   VINCENT ASARO,                 :
                                      : Friday, December 28, 2017
   7             Defendant.           : 2:00 p.m.
       - - - - - - - - - - - - - - - -X
   8
                  TRANSCRIPT OF CRIMINAL CAUSE FOR SENTENCING
   9                   BEFORE THE HONORABLE ALLYNE ROSS
                      UNITED STATES SENIOR DISTRICT JUDGE
 10
                               A P P E A R A N C E S:
 11
       For the Government:            BRIDGET ROHDE, ESQ.
 12                                   Acting United States Attorney
                                      Eastern District of New York
 13                                   271 Cadman Plaza East
                                      Brooklyn, New York 11201
 14                                   BY: NICOLE M. ARGENTIERI, ESQ.
                                           LINDSAY K. GERDES, ESQ.
 15                                        KEITH DANIEL EDELMAN, ESQ.
                                           Assistant United States Attorney
 16
       For the Defendant:             ELIZABETH E. MACEDONIO, P.C.
 17                                   40 Fulton Street, 23rd Floor
                                      New York, New York 10038
 18                                   BY: ELIZABETH E. MACEDONIO, ESQ.

 19                                                     AND

 20                                   CARLA SANDERSON LAW
                                      260 Madison Avenue, Floor 22
 21                                   New York, New York 10016
                                      BY: CARLA M. SANDERSON, ESQ.
 22
       Court Reporter:          DAVID R. ROY, RPR
 23                             225 Cadman Plaza East/Brooklyn, NY 11201
                                drroyofcr@gmail.com
 24
       Proceedings recorded by Stenographic machine shorthand,
 25    transcript produced by Computer-Assisted Transcription.



                                David R. Roy, RPR, CSR, CCR
                                   Official Court Reporter
Case
  Case
     1:17-cr-00127-ARR
       1:17-cr-00127-ARRDocument
                          Document
                                 168-1
                                   164 Filed
                                       Filed 04/03/20
                                             05/31/18 Page
                                                      Page 36
                                                           2 ofof31
                                                                  164
                                                                    PageID
                                                                      PageID
                                                                           #: #:
                                                                              1104
                                                                                 1195


                                       Proceedings                               2


   1               (In open court.)

   2               THE COURTROOM DEPUTY:        United States of America

   3   against Vincent Asaro, Docket Number CR-17-127.

   4               Counsel, please state your name for the record.

   5               MS. ARGENTIERI:      Good afternoon, Judge.       Nicole

   6   Argentieri, Lindsay Gerdes, and Keith Edelman for the

   7   United States.      With us at counsel table are special agents,

   8   FBI Special Agents Robert Ypelaar, Y-P-E-L-A-A-R, and Adam

   9   Mininni.    And also present is Probation Office Kristen

 10    McKeown, which is M-C-K-E-O-W-N -- yes?

 11                MS. MCKEOWN:     Yes.

 12                MS. ARGENTIERI:      Okay.

 13                MS. MCKEOWN:     Good afternoon, Your Honor.

 14                THE COURT:     Good afternoon.

 15                MS. MACEDONIO:      Good afternoon, Your Honor.

 16    Elizabeth Macedonio and Carla Sanderson.

 17                THE COURT:     Good morning.

 18                MS. MACEDONIO:      As the Court is aware,

 19    Ms. Sanderson is participating in the mentoring program here

 20    in the Eastern District.        And with the Court's permission,

 21    she will be speaking in part today.

 22                THE COURT:     Yes, that would be lovely, Counsel.

 23                MS. MACEDONIO:      Thank you.

 24                THE COURT:     I have received the presentence

 25    report; two addenda to the presentence report; a submission



                                David R. Roy, RPR, CSR, CCR
                                   Official Court Reporter
Case
  Case
     1:17-cr-00127-ARR
       1:17-cr-00127-ARRDocument
                          Document
                                 168-1
                                   164 Filed
                                       Filed 04/03/20
                                             05/31/18 Page
                                                      Page 37
                                                           3 ofof31
                                                                  164
                                                                    PageID
                                                                      PageID
                                                                           #: #:
                                                                              1105
                                                                                 1196


                                         Proceedings                             3


   1   dated October 30th from you, Ms. Macedonio, which annexes a

   2   great number of exhibits; a December 13th letter from you; a

   3   December 13th letter from the Government.            There is the

   4   lengthy -- I am sorry, I did not bring it up -- but

   5   the Government's addenda to its sentencing letter; another

   6   letter dated December 19th from you, Ms. Macedonio.              I did

   7   not bring the volume up.          There is a volume in the letter

   8   that was not brought up.

   9               Is that the complete sentencing record?

 10                MS. MACEDONIO:      There is also a letter from me

 11    dated December 20th.

 12                THE COURT:     Is that what related to the bail

 13    issue?

 14                MS. MACEDONIO:      Yes.

 15                THE COURT:     The health issues?

 16                MS. MACEDONIO:      Yes.

 17                THE COURT:     I read that.

 18                Is that a complete sentencing record?

 19                MS. MACEDONIO:      For Defense, yes.

 20                MS. ARGENTIERI:       And, Your Honor, just a note for

 21    the record, the date of our lengthy sentencing submission

 22    was November 20, 2017.

 23                THE COURT:     Yes.

 24                MS. ARGENTIERI:       Okay.

 25                THE COURT:     Okay.    I have read that.



                                David R. Roy, RPR, CSR, CCR
                                   Official Court Reporter
Case
  Case
     1:17-cr-00127-ARR
       1:17-cr-00127-ARRDocument
                          Document
                                 168-1
                                   164 Filed
                                       Filed 04/03/20
                                             05/31/18 Page
                                                      Page 38
                                                           4 ofof31
                                                                  164
                                                                    PageID
                                                                      PageID
                                                                           #: #:
                                                                              1106
                                                                                 1197


                                       Proceedings                               4


   1               Ms. Macedonio, I am sure you reviewed all of that

   2   with your client; is that correct?

   3               MS. MACEDONIO:      That's correct, Judge.

   4               THE COURT:     Okay.

   5               Mr. Asaro, are you satisfied that you have had

   6   enough time to go over with Ms. Macedonio everything that I

   7   just mentioned and everything else that you believe is

   8   related to your sentence?

   9               THE DEFENDANT:      Yes.

 10                THE COURT:     Okay.

 11                All right.     Ms. Macedonio, why don't you go ahead

 12    or with assistance, go ahead.

 13                MS. MACEDONIO:      Judge, I'm going to begin and then

 14    I'm going to have Ms. Sanderson make some comments on the

 15    law.

 16                THE COURT:     Okay.

 17                MS. MACEDONIO:      I know that this case has been

 18    fully briefed and I know Your Honor has studied it

 19    carefully, so I am not going to repeat every ailment of

 20    Mr. Asaro.     I certainly had a log in my submission.           But

 21    what it comes down to, Judge, is Mr. Asaro is here today to

 22    be sentencing for an arson.         He is sentenced for an arson

 23    that occurred five and a half years ago, a crime which

 24    occurred on a public street in which no one was hurt.              This

 25    is a crime for which he quickly accepted responsibility for.



                                David R. Roy, RPR, CSR, CCR
                                   Official Court Reporter
Case
  Case
     1:17-cr-00127-ARR
       1:17-cr-00127-ARRDocument
                          Document
                                 168-1
                                   164 Filed
                                       Filed 04/03/20
                                             05/31/18 Page
                                                      Page 39
                                                           5 ofof31
                                                                  164
                                                                    PageID
                                                                      PageID
                                                                           #: #:
                                                                              1107
                                                                                 1198


                                       Proceedings                               5


   1   The parties now agree that his guideline range is 33 to 41

   2   months, but as he approaches his 83rd birthday and his

   3   health is rapidly deteriorating, the Government is asking

   4   for a sentence in excess of 15 years.           What they are really

   5   asking for, Judge, is a life sentence for an arson.

   6               The Government is not asking you to consider

   7   acquitted conduct.       They are not asking you to sentence --

   8   they are not asking you to consider the acquitted conduct of

   9   3553(a) factors.      Really what they are asking you to do,

 10    Judge, is to sentence him for the acquitted conduct.              They

 11    are not asking you to sentence him for the crime of

 12    conviction.     They are asking you to sentence him purely to

 13    crimes that he was acquitted of which allegedly occurred 50

 14    and 60 years ago.

 15                The law calls for the sentence to be imposed upon

 16    Mr. Asaro to be sufficient, but not greater than necessary

 17    for the crime of conviction.         His sentence must be

 18    reasonable under all of the factors, but under no test,

 19    under no test can what the Government -- for what the

 20    Government is asking for can be deemed to be reasonable, and

 21    there is a reason for that.         In essence what the Government

 22    is asking you to do, Judge, is to take the American Justice

 23    System and turn it on its head.         They are asking that when a

 24    defendant is acquitted of conduct, the Government can then,

 25    years later, indict him for something else and then have him



                                David R. Roy, RPR, CSR, CCR
                                   Official Court Reporter
Case
  Case
     1:17-cr-00127-ARR
       1:17-cr-00127-ARRDocument
                          Document
                                 168-1
                                   164 Filed
                                       Filed 04/03/20
                                             05/31/18 Page
                                                      Page 40
                                                           6 ofof31
                                                                  164
                                                                    PageID
                                                                      PageID
                                                                           #: #:
                                                                              1108
                                                                                 1199


                                       Proceedings                               6


   1   sentenced for all of the crimes that he was acquitted of.

   2   What they are asking for is simply unprecedented, and they

   3   cite you no case which allows for such an outcome.

   4               With the Court's permission, Ms. Sanderson is

   5   going to address the law.

   6               MS. SANDERSON:      Yes, Judge.     In the Watts case and

   7   all the cases of precedence, those are cases having to do

   8   with calculation of relevant conduct under the guidelines,

   9   and under Watts, which is a specific case that permits that,

 10    the conduct is permitted to be included as relevant conduct,

 11    not for punishment for that acquitted conduct --

 12                THE COURT:     No, right.     But as it relates to the

 13    individual and --

 14                MS. SANDERSON:      As it relates --

 15                THE COURT:     -- as it relates to the sentencing

 16    factor --

 17                MS. SANDERSON:      Correct.

 18                Specifically in Watts with regard to manner of

 19    commission of the crime to relevant conduct that was

 20    acquitted with relevance in that case and a line of cases,

 21    such as in Vaughn, increasing a drug resource, for example,

 22    which is -- it is really distinct from what the Government

 23    is asking the Court to do in this case, which is to consider

 24    acquitted conduct from a past trial, a past case that has

 25    nothing to do with the manner in which the arson crime was



                                David R. Roy, RPR, CSR, CCR
                                   Official Court Reporter
Case
  Case
     1:17-cr-00127-ARR
       1:17-cr-00127-ARRDocument
                          Document
                                 168-1
                                   164 Filed
                                       Filed 04/03/20
                                             05/31/18 Page
                                                      Page 41
                                                           7 ofof31
                                                                  164
                                                                    PageID
                                                                      PageID
                                                                           #: #:
                                                                              1109
                                                                                 1200


                                         Proceedings                             7


   1   committed.

   2               THE COURT:     But that was not exactly how I

   3   understood the Government's argument, honestly.             But I will

   4   let them speak for themselves.

   5               Anything further from the lawyers?

   6               MS. SANDERSON:      No, Your Honor.

   7               MS. MACEDONIO:      But I would just like to turn to

   8   the 3553(a) factors.

   9               THE COURT:     Yes.

 10                MS. MACEDONIO:      I mean, I think it is very clear

 11    that Mr. Asaro is an ill man.          I have brought with me just

 12    the medical records that I have received from the MDC since

 13    his March incarceration.          Just for the record, there is

 14    probably eight inches of medical documents here.             I did not

 15    submit them as part of my sentencing submission.             They are

 16    here if anybody wants to review them, but that is what they

 17    are.

 18                He has been to the hospital five times since

 19    March.    Since his incarceration in 2014, it is clear that

 20    the Bureau of Prisons, despite what they say, they are

 21    simply incapable of caring for him.          He had kidney stones,

 22    and they botched it to such a degree that -- they shackled

 23    him to a bed for a week and removed his prostate instead of

 24    just the kidney stone.        He then was sent to the hospital

 25    during a discharge of incarceration for what was called



                                David R. Roy, RPR, CSR, CCR
                                   Official Court Reporter
Case
  Case
     1:17-cr-00127-ARR
       1:17-cr-00127-ARRDocument
                          Document
                                 168-1
                                   164 Filed
                                       Filed 04/03/20
                                             05/31/18 Page
                                                      Page 42
                                                           8 ofof31
                                                                  164
                                                                    PageID
                                                                      PageID
                                                                           #: #:
                                                                              1110
                                                                                 1201


                                       Proceedings                               8


   1   cardiac testing.      Again, an 82-year-old man shackled to a

   2   bed with no participation from his family for a week, and

   3   then he had a stent put in.         After that extremely dangerous

   4   surgery --

   5               THE COURT:     Did you ever confirm -- when you said

   6   presumably the stent was put in, did you ever confirm that?

   7               MS. MACEDONIO:      I was unable to confirm that

   8   because the medical records are just unclear.             He underwent

   9   some --

 10                THE COURT:     I assumed there was a reason you did

 11    not give me the records.

 12                MS. MACEDONIO:      Yes.

 13                And he then returned to the MDC and put in the SHU

 14    with no medical care at all.           I mean, their idea of medical

 15    care is let's test his pressure.          If it's dangerously low,

 16    we will either ignore it, or maybe we will send him to the

 17    hospital, or they will adjust his medication to make it

 18    dangerously low.      He is not receiving medical care, Judge.

 19    There is just no other way to describe it.             Again, yesterday

 20    his blood pressure was tested.          It is dangerously high.

 21    It's at stroke level, and they just sent him back to the

 22    unit.    They are not caring for him; I mean, certainly not in

 23    any medical standard that is appropriate in this country.

 24                I think in looking forward what we need to

 25    consider is not only his medical condition, but his advanced



                                David R. Roy, RPR, CSR, CCR
                                   Official Court Reporter
Case
  Case
     1:17-cr-00127-ARR
       1:17-cr-00127-ARRDocument
                          Document
                                 168-1
                                   164 Filed
                                       Filed 04/03/20
                                             05/31/18 Page
                                                      Page 43
                                                           9 ofof31
                                                                  164
                                                                    PageID
                                                                      PageID
                                                                           #: #:
                                                                              1111
                                                                                 1202


                                       Proceedings                                 9


   1   age and what was going on in his life between his acquittal

   2   in November of 2015 and his re-arrest in March of 2017, what

   3   was Vincent Asaro doing?        Well, there was no big welcome

   4   home party.     There was no indication that he was caught up

   5   in the ongoing investigation of the Bonanno crime family

   6   that clearly was going on since there were subsequent

   7   indictments.     He was home cooking meals for his family,

   8   going to medical appointments.         He had no unexplained

   9   wealth.    He didn't even have a car.        Whatever his life was

 10    in the past, it was over.        He was home taking care of what a

 11    man at 82-year-old -- at 82 years of age needs to take care

 12    of, his health.

 13                Quite frankly, Judge, I think that the guideline

 14    sentence in this case is more than appropriate.             I think

 15    that is what is called for in this case, and that is what he

 16    should be sentenced to.

 17                Unless the Court wants to hear something else?             I

 18    just don't want to keep repeating everything that I have --

 19                THE COURT:     No, I understand, because it was all

 20    within your papers.

 21                MS. MACEDONIO:      And we have briefed this fully.         I

 22    think the guideline sentence is appropriate.

 23                Thank you, Judge.

 24                THE COURT:     Mr. Asaro, is there anything you would

 25    like to say?



                                David R. Roy, RPR, CSR, CCR
                                   Official Court Reporter
Case
 Case1:17-cr-00127-ARR
       1:17-cr-00127-ARR Document
                          Document168-1
                                   164 Filed
                                        Filed 05/31/18
                                              04/03/20 Page
                                                       Page 10
                                                            44 of
                                                               of 31
                                                                  164PageID
                                                                      PageID#:#:1112
                                                                                 1203


                                       Proceedings                             10


   1               THE DEFENDANT:      I have a piece of paper.

   2               THE COURT:     You can read something, sure.

   3               THE DEFENDANT:      I would like to apologize for the

   4   car that was burned.       It was a stupid thing I did.         I'm

   5   terribly sorry.      I was on my way home, it happened.          It just

   6   got out of hand.      I was two blocks from my house and was,

   7   you know, cut off, and I'm terribly sorry, all right?

   8               What my life was in the past, I honestly have to

   9   say it's over.      I'm going to be 83 in two months.         And

 10    that's it.     I would like to apologize to the Court, and

 11    thank you for this speaking opportunity.

 12                THE COURT:     Ms. Argentieri?

 13                MS. ARGENTIERI:      Judge, on the law, I'm not sure

 14    if you want to just hear from us on the law.            But we cited

 15    Watts for the proposition that basically the Court is not

 16    bound by the jury's verdict.         It can considered acquitted

 17    conduct.

 18                THE COURT:     I understand that.      I think the law,

 19    however it is, is very clear.

 20                MS. ARGENTIERI:      Okay.

 21                THE COURT:     And it will remain quite clear.

 22                MS. ARGENTIERI:      Okay.    So I'm not going to -- I'm

 23    not going to belabor that.

 24                THE COURT:     Okay.

 25                MS. ARGENTIERI:      So, Judge, you know, in speaking



                                David R. Roy, RPR, CSR, CCR
                                   Official Court Reporter
Case
 Case1:17-cr-00127-ARR
       1:17-cr-00127-ARR Document
                          Document168-1
                                   164 Filed
                                        Filed 05/31/18
                                              04/03/20 Page
                                                       Page 11
                                                            45 of
                                                               of 31
                                                                  164PageID
                                                                      PageID#:#:1113
                                                                                 1204


                                       Proceedings                              11


   1   about today, you know, what is the sentencing?             What is the

   2   Court supposed to consider at sentencing?            And I think that

   3   what you've just heard from the defendant and defense

   4   counsel is they want you to take a snapshot of Mr. Asaro

   5   today and say sentence him as he sits here in this chair.

   6   And that's not what a 3553(a) or Congress really directs us

   7   to do.    What it says quite clearly is you're supposed to

   8   look at the history and characteristics of the defendant.

   9   That's in their statue.        Who is this defendant?       What

 10    choices has he made?       How did he live his life?        And you

 11    know, Judge, you know better than anyone, it wasn't as a

 12    working man or working legitimate jobs supporting his

 13    family.    That's absurd.

 14                You know, and it's true that today he is elderly

 15    and he is sick, but he is not beyond the care of the

 16    Bureau of Prisons.       I spoke to them today.        They gave me a

 17    quite a different picture of his blood pressure yesterday,

 18    and they said that, in fact, and this was attached to our

 19    filings, there are four levels of care that are required by

 20    defendants in custody, 4 being the worst.            They had assessed

 21    him at a Level 2.      So they are more than qualified to care

 22    for his medical needs.        And while he may be -- prefer at

 23    this point in his life -- it would be more comfortable for

 24    him to be treated by a private physician, that's just not

 25    the standard at sentencing.



                                David R. Roy, RPR, CSR, CCR
                                   Official Court Reporter
Case
 Case1:17-cr-00127-ARR
       1:17-cr-00127-ARR Document
                          Document168-1
                                   164 Filed
                                        Filed 05/31/18
                                              04/03/20 Page
                                                       Page 12
                                                            46 of
                                                               of 31
                                                                  164PageID
                                                                      PageID#:#:1114
                                                                                 1205


                                       Proceedings                                12


   1               This defendant has dedicated his life to crime and

   2   a crime family.      And, Judge, you've heard that on recording

   3   after recording in his own words.          Those were crimes that

   4   paid for his life, his children's lives, his gambling habit.

   5   Crime, quite simply, has paid for this defendant.             And you

   6   heard him on recording after recording.           His age, he was --

   7   it was not a handicap for him in organized crime.             It wasn't

   8   when he committed this arson a couple years ago, and it

   9   hasn't been for the years before that.           You heard him on

 10    recording after recording saying, I'm here for 30 years.               I

 11    am only -- all I got left is my age.           I'm only -- the only

 12    wise guy left in the neighborhood.

 13                And, you know, while it's true that having the

 14    defendant be in jail is sad for his blood family, and that

 15    is a difficult thing, that's true for all families, and it's

 16    really a result of his own choices.          You know, if you look

 17    at the choices he made, he inducted his own son into the

 18    crime family.      He taught him the life.       It's because of his

 19    choices that his son sits in jail serving a 90-month

 20    sentence that you give him, Judge, for moving the body of

 21    Paul Katz.     That's who the defendant is.        That's his history

 22    and characteristics.       Not only did he induct his son into

 23    the crime family, he directed him to move the body, and his

 24    son is serving that time for what he asked him to do, for

 25    what he taught him.       And that is not even getting into the



                                David R. Roy, RPR, CSR, CCR
                                   Official Court Reporter
Case
 Case1:17-cr-00127-ARR
       1:17-cr-00127-ARR Document
                          Document168-1
                                   164 Filed
                                        Filed 05/31/18
                                              04/03/20 Page
                                                       Page 13
                                                            47 of
                                                               of 31
                                                                  164PageID
                                                                      PageID#:#:1115
                                                                                 1206


                                       Proceedings                                13


   1   impact of what the defendant did to the Katz family.              And I

   2   think that that is a murder that everyone knows that he

   3   committed.     We proved it at trial through recordings,

   4   witnesses, and expert testimony, and his son stood in the

   5   courtroom and told you that he moved that body.

   6               This defendant has never been held accountable for

   7   his history and characteristics.          History and

   8   characteristics that empowered him, emboldened him at the

   9   age of almost 80 to commit the crime he committed in this

 10    case.    That's why it's relevant.        That's why at almost 80

 11    years old, he could commit this arson, which wasn't

 12    something that happened in a flash of anger.            It wasn't he

 13    was on his way home and all of a sudden, the car was burned.

 14    It happened over the next few days.          What happened in

 15    this -- and that leads us to the nature the circumstances of

 16    the effect, the other thing that 3553(a) directs us to look

 17    at:   How did he come to be 80 years old and able to order an

 18    organized crime associate to burn a car of a civilian?               How

 19    did that happen?      You know, this is something that happened

 20    within the last couple of years.          It's not an ancient crime

 21    we're asking you to sentence him for.           He used his position

 22    and reputation as a respected wise guy in the neighborhood,

 23    a reputation earned through years of committing crimes, the

 24    lure that is Vincent Asaro, the Lufthansa heist, loan

 25    sharking, bookmaking, all of it.          And someone cuts him off



                                David R. Roy, RPR, CSR, CCR
                                   Official Court Reporter
Case
 Case1:17-cr-00127-ARR
       1:17-cr-00127-ARR Document
                          Document168-1
                                   164 Filed
                                        Filed 05/31/18
                                              04/03/20 Page
                                                       Page 14
                                                            48 of
                                                               of 31
                                                                  164PageID
                                                                      PageID#:#:1116
                                                                                 1207


                                       Proceedings                                14


   1   in traffic, and what does the defendant do?            He chased him

   2   through the neighborhood.        The man was in fear for his life.

   3   He called 911.      His started trying to activate the red light

   4   cameras because he wanted the police to come, and he was

   5   terrified and he should have been.

   6               What did the defendant do next?          He called upon

   7   the means of his crime family, means that were available to

   8   him because of his position.         He contacted a Gambino

   9   associate with ties to the NYPD.          He had the license plate

 10    run of the person who cut him off in traffic.             Think about

 11    that.    He is corrupting our institutions that are there to

 12    protect people, and he can do that because of who he is,

 13    because of his life of crime.

 14                And then -- you know, and that just shows how

 15    dangerous he is, even -- I know it's, like, laughable.               He's

 16    80, he's not dangerous.        He accomplished this crime at a

 17    very severe age, and it's a very dangerous crime.             It's a

 18    dangerous crime.      And he reaches out to CW Number 1, who

 19    this defense counsel has referred to in another case as a

 20    one-man crime wave.       He's -- and -- and he's a benign

 21    associate at the time.        He's just started out in organized

 22    crime.    He's building his representation.          He's in robbery,

 23    bookmaking.     He's a young Vincent Asaro in the making.            And

 24    the defendant trades on his street cred and association with

 25    the crime family and the desire of CW 1 to be just like him,



                                David R. Roy, RPR, CSR, CCR
                                   Official Court Reporter
Case
 Case1:17-cr-00127-ARR
       1:17-cr-00127-ARR Document
                          Document168-1
                                   164 Filed
                                        Filed 05/31/18
                                              04/03/20 Page
                                                       Page 15
                                                            49 of
                                                               of 31
                                                                  164PageID
                                                                      PageID#:#:1117
                                                                                 1208


                                       Proceedings                               15


   1   to be a made guy.      And he tells him, Go burn the car.           And

   2   that's just what CW 1 does.         And that is the circle of

   3   organized crime, Judge.        It goes round and round and round,

   4   generation after generation.

   5               And that brings us to deterrence.          That's the

   6   other thing that 3553(a) directs us to do.             This defendant

   7   was incarcerated from his arrest in January of 2014 to his

   8   acquittal in November of 2015.         The defendant is going to

   9   received credit for that 22 months that he was in jail and

 10    for the seven months or eight months he had been on the

 11    case.    If you sentenced him to time served for four to five

 12    years, the guideline sentence, he is going to walk out that

 13    door.    And, Judge, that is not justice in this case.            It is

 14    just not.     This is a notorious crime figure.         He has engaged

 15    in a lifetime of crime, and he has served in his entire life

 16    less than nine years in jail.

 17                At the time, LCNs, they're watching, all the

 18    people who are about to be the next generation who revered

 19    this defendant, it's time to send a message.            It's time to

 20    break the circle.      This defendant walked out of the

 21    courtroom in November of 2015.         He walked out to cameras and

 22    press attention, and what did he say?           He joked about a body

 23    being in the trunk of the car.         He was a hero to everyone in

 24    his neighborhood.      And it's time for you today, Judge, to

 25    send a message.      General deterrence in this case, the



                                David R. Roy, RPR, CSR, CCR
                                   Official Court Reporter
Case
 Case1:17-cr-00127-ARR
       1:17-cr-00127-ARR Document
                          Document168-1
                                   164 Filed
                                        Filed 05/31/18
                                              04/03/20 Page
                                                       Page 16
                                                            50 of
                                                               of 31
                                                                  164PageID
                                                                      PageID#:#:1118
                                                                                 1209


                                       Proceedings                              16


   1   importance of it, cannot be understated.

   2               And then finally, Judge, you know, Congress

   3   mandated that for the crimes that the defendant committed --

   4   for the crimes he pled guilty to, sometimes no time would be

   5   appropriate, and sometimes 20 years would be appropriate.

   6   And that causes you to question, in what cases did they

   7   think 20 years would be appropriate?           And, Judge, this is

   8   that case.     He's got associates in the region for the

   9   violent criminal organization, the only family he ever cared

 10    about.    You know that from recording after recording.            He is

 11    not worrying about his family.         You know, he is complaining

 12    about his son constantly who is now serving a 90-month

 13    sentence for something he asked him to do.             This is a crime

 14    in which he used the sophisticated means.            He used a law

 15    enforcement database to victimize a civilian.             If not in

 16    this case, a sentence above 15 years, then when?

 17                And so, Judge, I think that what we are asking you

 18    today is just to hold him accountable for who he is now, for

 19    the choices that he has made that gave him the power he had

 20    to commit the crime he pled guilty to, which is the life he

 21    has lived and the lives that he has ruined.

 22                Thank you.

 23                MS. MACEDONIO:      May I respond briefly?

 24                THE COURT:     Sure.

 25                MS. MACEDONIO:      I think the Government's



                                David R. Roy, RPR, CSR, CCR
                                   Official Court Reporter
Case
 Case1:17-cr-00127-ARR
       1:17-cr-00127-ARR Document
                          Document168-1
                                   164 Filed
                                        Filed 05/31/18
                                              04/03/20 Page
                                                       Page 17
                                                            51 of
                                                               of 31
                                                                  164PageID
                                                                      PageID#:#:1119
                                                                                 1210


                                       Proceedings                             17


   1   presentation really brings it home that it is not about the

   2   arson.    It's merely about the acquittal, you know, what he

   3   said when he left the courtroom.

   4               THE COURT:     I do not think she is saying -- I am

   5   just telling you how I understand her.           I understand her to

   6   be referring to the statutory factors, the history and

   7   characteristics of the defendant.          That is how I understand

   8   it.

   9               MS. MACEDONIO:      When she makes the comment such

 10    as, He -- quote, He killed Paul Katz, and everybody knows

 11    it, clearly that is not the case.          And so as the Government

 12    sits there, and he just -- take Mr. Edelman out and put

 13    Ms. Cooley there, it is the same group of people that have

 14    brought this case again.        The arson that he is going to be

 15    sentenced for and the time that he receives for that should

 16    be reasonable under the standard set forth by the sentence

 17    served.    We also cannot have a situation where we are

 18    creating a complete disparity in sentencing between the

 19    other two defendants that are going to be sentenced for

 20    this.

 21                I ask that Your Honor sentence him to the

 22    guidelines in the sentence given all the 3553(a) factors,

 23    including his health.

 24                THE COURT:     Vincent Asaro is before me for

 25    sentencing after pleading guilty to a travel act violation



                                David R. Roy, RPR, CSR, CCR
                                   Official Court Reporter
Case
 Case1:17-cr-00127-ARR
       1:17-cr-00127-ARR Document
                          Document168-1
                                   164 Filed
                                        Filed 05/31/18
                                              04/03/20 Page
                                                       Page 18
                                                            52 of
                                                               of 31
                                                                  164PageID
                                                                      PageID#:#:1120
                                                                                 1211


                                       Proceedings                             18


   1   under 18 U.S.C. Section 1952(a)(3)(b).           Specifically, he

   2   allocuted to using a telephone in interstate commerce to

   3   direct that Bonanno Family associates set fire to a car.

   4   This case does not mark the first time that Mr. Asaro has

   5   been in my courtroom.       I was the judge who presided over his

   6   trial in October to November of 2015 for numerous Rico

   7   violations that occurred over the course of 45 years,

   8   between 1968 and 2013.        The testimony and other evidence at

   9   that trial, which I will discuss further later, was that the

 10    defendant was a long-time member of the Bonanno Family, who

 11    committed numerous violent acts, rose to the level of

 12    captain, and eventually acted as a member of the commission.

 13                The guidelines range in this case is undisputed.

 14    Both parties, as well as the Department of Probation, now

 15    agree that the defendant has a criminal history category of

 16    2 and an adjusted offense level of 19, with a base offense

 17    level of 20, a two-point increase for an aggravating role,

 18    and a three-point decrease for acceptance of responsibility.

 19    This makes his guidelines range of imprisonment from 33 to

 20    41 months.     I agree with the calculations.

 21                But this is not the end of the sentencing inquiry.

 22    Under Booker and Gall, I also must consider the various

 23    factors enumerated in Section 3553(a) in order to fix an

 24    appropriate sentence in this case.

 25                First among these factors are the nature and



                                David R. Roy, RPR, CSR, CCR
                                   Official Court Reporter
Case
 Case1:17-cr-00127-ARR
       1:17-cr-00127-ARR Document
                          Document168-1
                                   164 Filed
                                        Filed 05/31/18
                                              04/03/20 Page
                                                       Page 19
                                                            53 of
                                                               of 31
                                                                  164PageID
                                                                      PageID#:#:1121
                                                                                 1212


                                       Proceedings                             19


   1   circumstances of the offense and the history and

   2   characteristics of the defendant.          Both weigh heavily toward

   3   granting the upward variance requested by the Government.

   4   The facts of this case are simple and largely undisputed.

   5   While driving in Howard Beach on April 1st, 2012 Vincent

   6   Asaro got into a road rage incident with another motorist.

   7   Mr. Asaro followed the other man's car for a protracted

   8   period, got his license plate, had a Bonanno Family associate

   9   run the plate in a law enforcement database to determine the

 10    other motorist's home address, and then directed a Bonanno

 11    Family associate to set fire to the motorist's car.              The

 12    defendant says in his sentencing memorandum that he requested

 13    that the car be burned as opposed to directing it, and he did

 14    not know that Matthew Rullan and John Gotti would be involved

 15    in the arson.     But these are distinctions without a

 16    meaningful difference.       The relevant conduct is that the

 17    defendant asked that a car be set on fire solely because its

 18    driver had cut him off in traffic, and someone else carried

 19    out his will.     And the defendant was able to command others

 20    to do this deed for him because he was a high-level member of

 21    the Bonanno Family who has been active in mob-related

 22    activities for over forty years.

 23                I see no mitigating circumstances to this crime.

 24    The arson was a senseless act of violence that suggests that

 25    the defendant poses a significant and ongoing threat to the



                                David R. Roy, RPR, CSR, CCR
                                   Official Court Reporter
Case
 Case1:17-cr-00127-ARR
       1:17-cr-00127-ARR Document
                          Document168-1
                                   164 Filed
                                        Filed 05/31/18
                                              04/03/20 Page
                                                       Page 20
                                                            54 of
                                                               of 31
                                                                  164PageID
                                                                      PageID#:#:1122
                                                                                 1213


                                       Proceedings                             20


   1   general public.      I find it troubling that Mr. Asaro nursed

   2   enough of a grudge from simply being cut off in traffic that

   3   he not only followed a member of the public for an extended

   4   period, terrorizing him, but also had an associate find out

   5   his home address and then ordered the man's car to be burned

   6   to a crisp days later.       I also find concerning that, despite

   7   his relatively advanced age and supposed infirmities, the

   8   defendant continued to wield the power to direct or request

   9   other people to carry this act out.          This act shows that as

 10    recently as 2012, Mr. Asaro not only had an explosive temper,

 11    but he also had the ability to carry out his threats and the

 12    desire to carry out revenge after the heat of the moment had

 13    passed.    Defense counsel argues that Mr. Asaro has

 14    "outbursts" but quickly becomes calm again.            This crime shows

 15    that his anger does not always soon subside.

 16                 None of this is surprising, however, when viewed in

 17    the context of the history and characteristics of the

 18    defendant.     The testimony and other evidence introduced at

 19    his 2015 trial showed not only just by a preponderance of the

 20    evidence but by overwhelming evidence that Mr. Asaro has

 21    lived a life of violence.        As trial judge, I had the

 22    opportunity to observe the demeanor of the witnesses and to

 23    make first-hand assessments of their credibility.             And I have

 24    since reviewed my notes and the transcript from the trial.               I

 25    was particularly impressed by the testimony of Mr. Asaro's



                                David R. Roy, RPR, CSR, CCR
                                   Official Court Reporter
Case
 Case1:17-cr-00127-ARR
       1:17-cr-00127-ARR Document
                          Document168-1
                                   164 Filed
                                        Filed 05/31/18
                                              04/03/20 Page
                                                       Page 21
                                                            55 of
                                                               of 31
                                                                  164PageID
                                                                      PageID#:#:1123
                                                                                 1214


                                       Proceedings                               21


   1   cousin, Gasper Valenti.       Although Mr. Valenti was a

   2   cooperating witness for the Government, his testimony was

   3   forthright, credible, and corroborated in numerous details.

   4   I also note that the testimony of the Government's witnesses

   5   in the 2015 trial were corroborated not only by other

   6   witnesses, but also by audio recordings of the defendant by

   7   Mr. Valenti, who wore a wire, among other things.             In these

   8   recordings, the defendant boasted of being a "wise guy" for

   9   numerous years and of the dirty deeds he had done to earn his

 10    place in the mob.

 11                I give particular weight to two crimes committed by

 12    the defendant, the murder of Paul Katz and the Lufthansa

 13    heist.

 14                Mr. Valenti testified that the defendant said that

 15    he and Jimmy Burke had strangled Paul Katz to death because

 16    Katz was cooperating with law enforcement.             Mr. Valenti

 17    described standing watch as the defendant buried Katz's body,

 18    and how he later poured lime and cement over the hole.               He

 19    also testified that the defendant had told him and the

 20    defendant's son, Jerome Asaro, to move the body in the 1980s

 21    and that they did so.       This testimony was corroborated by

 22    Jerome Asaro's guilty plea before me where he admitted to

 23    moving the body of a person he knew to have been murdered.

 24                Valenti's testimony was also corroborated by

 25    significant physical evidence.         A forensic anthropologist,



                                David R. Roy, RPR, CSR, CCR
                                   Official Court Reporter
Case
 Case1:17-cr-00127-ARR
       1:17-cr-00127-ARR Document
                          Document168-1
                                   164 Filed
                                        Filed 05/31/18
                                              04/03/20 Page
                                                       Page 22
                                                            56 of
                                                               of 31
                                                                  164PageID
                                                                      PageID#:#:1124
                                                                                 1215


                                       Proceedings                               22


   1   Bradley Adams, testified that he recovered human remains of

   2   an adult male from where Valenti said they buried the body.

   3   And a criminalist, Frances Rue, who testified that based on a

   4   comparison of the DNA of Katz's family members, the DNA

   5   profile that she developed from these remains appeared to be

   6   that of Paul Katz.

   7               As for the Lufthansa heist, Mr. Valenti credibly

   8   testified that the defendant played a leading role.              Again,

   9   this testimony was amply corroborated.           For example,

 10    cooperating witnesses Salvatore Vitale and Anthony Ruggiano

 11    testified that the defendant had jewelry from the

 12    Lufthansa heist.      And most damningly, the defendant himself

 13    corroborated his involvement in his comments about the wake

 14    of Henry Hill, whose life was the basis for the film

 15    Goodfellas.     In a recorded conversation with Valenti, the

 16    defendant implicitly admitted, in highly profane terms, his

 17    involvement in the Lufthansa heist.          These are but the two

 18    most dramatic incidents in a long life of crime, but two are

 19    enough to make the point.

 20                I also note that, while these two incidents took

 21    place many years ago, the testimony at the defendant's 2015

 22    trial established that he remained involved in loansharking

 23    up until 2013.     And his guilty plea in this case showed that

 24    he remained a powerful player within the Bonanno Family,

 25    capable of orchestrating violent acts as of 2012.



                                David R. Roy, RPR, CSR, CCR
                                   Official Court Reporter
Case
 Case1:17-cr-00127-ARR
       1:17-cr-00127-ARR Document
                          Document168-1
                                   164 Filed
                                        Filed 05/31/18
                                              04/03/20 Page
                                                       Page 23
                                                            57 of
                                                               of 31
                                                                  164PageID
                                                                      PageID#:#:1125
                                                                                 1216


                                       Proceedings                             23


   1               Although the defense is correct that I am not

   2   required to consider this acquitted conduct in sentencing

   3   Mr. Asaro, I will exercise my discretion to do so.             I am

   4   mindful of the weight that I must give to the jury's verdict

   5   of acquittal, but I nonetheless am firmly convinced that

   6   the Government proved Mr. Asaro's conduct by more than a

   7   preponderance of the evidence.         And I can imagine few things

   8   that are more relevant to the factors that I must consider

   9   under Section 3553(a) than the defendant's lifelong history

 10    of violent crime.      This conduct also shows that the

 11    guidelines significantly underestimate Mr. Asaro by assigning

 12    him to a criminal history category of 2.

 13                Given Defendant's history, I do not credit the

 14    defense's assertion that Mr. Asaro has become a changed man

 15    since this crime took place in 2012.          He is now 82, but he

 16    was already 77 years old at the time of this offense.

 17                On the other side of the ledger, Mr. Asaro's poor

 18    health and advanced age are significant mitigating personal

 19    characteristics.      I must give these factors considerable

 20    weight because they mean that each year of imprisonment will

 21    be harder on him than they would be on a younger and

 22    healthier man.

 23                I will not summarize the defendant's entire medical

 24    history, but the list of medications he takes is long.

 25    Alongside the aches and pains and indignities of aging, he



                                David R. Roy, RPR, CSR, CCR
                                   Official Court Reporter
Case
 Case1:17-cr-00127-ARR
       1:17-cr-00127-ARR Document
                          Document168-1
                                   164 Filed
                                        Filed 05/31/18
                                              04/03/20 Page
                                                       Page 24
                                                            58 of
                                                               of 31
                                                                  164PageID
                                                                      PageID#:#:1126
                                                                                 1217


                                       Proceedings                             24


   1   also suffers from more serious health conditions, including

   2   hepatitis C, hypertension, and serious cardiac problems.               He

   3   underwent a triple bypass in 2013, and then had another heart

   4   surgery in 2016.      Heart problems run in his family.          His

   5   father and only brother both died at a relatively young age

   6   of heart attacks.      His mother died of an aneurysm in her

   7   heart, and his three sisters all have heart problems.

   8               Although counsel has not provided any recent

   9   medical records, I credit her assertions that defendant's

 10    health has been deteriorating during his time at the

 11    Metropolitan Detention Center.         But I do want to indicate

 12    that my staff has been in communication with officials at

 13    MDC.   We were informed them that defendant's recent

 14    hospitalizations have been due to trouble with his blood

 15    pressure medications, that they have adjusted his medication

 16    regimen, and that his most recent blood pressure readings

 17    were normal.     I don't know what happened today, but I am

 18    speaking about the time that I was notified, which was

 19    several days ago.      I do have confidence that he will receive

 20    better medical care at a federal correctional institution.

 21                As for the letters from friends and family

 22    submitted with the defense sentencing memorandum, I do give

 23    them some but marginal weight.         Mr. Asaro may well be a

 24    loving man to his family, but that has not stopped him from

 25    inflicting violence on others who have families of their own.



                                David R. Roy, RPR, CSR, CCR
                                   Official Court Reporter
Case
 Case1:17-cr-00127-ARR
       1:17-cr-00127-ARR Document
                          Document168-1
                                   164 Filed
                                        Filed 05/31/18
                                              04/03/20 Page
                                                       Page 25
                                                            59 of
                                                               of 31
                                                                  164PageID
                                                                      PageID#:#:1127
                                                                                 1218


                                       Proceedings                             25


   1   These letters depict him as a frail grandfather, but as long

   2   as the defendant can command the loyalty of lower-ranking

   3   members of La Cosa Nostra, he remains a danger to the public.

   4   It does not matter if he can no longer personally carry out

   5   violent acts.

   6               Having laid out the relevant considerations, I must

   7   now weigh them against one another in considering the

   8   purposes of punishment including retribution, deterrence,

   9   incapacitation, and rehabilitation.

 10                The defense urges me to impose a sentence of time

 11    served based on Mr. Asaro's age and state of health, arguing

 12    that any lengthy period of incarceration will likely amount

 13    to a death sentence.       The Government, on the other hand, asks

 14    me to impose a sentence of over 15 years of imprisonment

 15    based on Mr. Asaro's personal characteristics and criminal

 16    history focusing, in particular, on the acquitted conduct.

 17                I have no illusions that Mr. Asaro will be

 18    rehabilitated by a prison stint.         Nor do I believe that a

 19    prison sentence, however long, will deter him from future

 20    criminal acts, given his life-long career as a member of the

 21    mafia.    If he had not aged out of violent crime by the age of

 22    77, I see little hope that he will ever do so.

 23                Further, the other sentencing factors that I must

 24    consider all militate in favor of a substantial prison

 25    sentence.    Although I am sympathetic to Mr. Asaro's ill



                                David R. Roy, RPR, CSR, CCR
                                   Official Court Reporter
Case
 Case1:17-cr-00127-ARR
       1:17-cr-00127-ARR Document
                          Document168-1
                                   164 Filed
                                        Filed 05/31/18
                                              04/03/20 Page
                                                       Page 26
                                                            60 of
                                                               of 31
                                                                  164PageID
                                                                      PageID#:#:1128
                                                                                 1219


                                       Proceedings                             26


   1   health, I find that the seriousness of the offense, promoting

   2   respect for the law, general deterrence, and protecting the

   3   public from the defendant's crimes, all require me to impose

   4   a significant period of imprisonment.

   5               It is necessary to send a message that members of

   6   organized crime cannot threaten members of the general public

   7   or destroy their property with impunity.           It is necessary to

   8   deter others from a life of crime by showing that there will

   9   be real consequences to their crimes.           I note here that,

 10    although I am relying on acquitted conduct in sentencing the

 11    defendant, had he been found guilty at the trial in 2015, he

 12    would have been facing far more than the statutory maximum of

 13    20 years of imprisonment he faces here.

 14                Finally, and most importantly, a substantial prison

 15    sentence is necessary to protect the public.            I see no other

 16    way to do so.     I also note that had the defendant pleaded

 17    guilty to the underlying substantive offense of conspiracy to

 18    commit arson, rather than to a violation of the travel act,

 19    he would likely have faced a mandatory minimum sentence of

 20    five years of imprisonment, with a maximum of 20 years.

 21                Balancing all the pertinent sentencing factors, I

 22    conclude that a sentence of 96 months of incarceration in

 23    conjunction with the other aspects of his sentence is

 24    sufficient but not unduly severe to accomplish the sentencing

 25    goals set forth in Section 3553(a).          In my view, eight years



                                David R. Roy, RPR, CSR, CCR
                                   Official Court Reporter
Case
 Case1:17-cr-00127-ARR
       1:17-cr-00127-ARR Document
                          Document168-1
                                   164 Filed
                                        Filed 05/31/18
                                              04/03/20 Page
                                                       Page 27
                                                            61 of
                                                               of 31
                                                                  164PageID
                                                                      PageID#:#:1129
                                                                                 1220


                                       Proceedings                             27


   1   of imprisonment is an undeniably serious punishment that

   2   reflects the gravity of the defendant's offense and criminal

   3   history and serves the functions of both general deterrence

   4   and incapacitation, while also taking into account the

   5   defendant's advanced age and his poor health.

   6               Accordingly, I sentence the defendant to the

   7   custody of the Attorney General for a term of 96 months of

   8   imprisonment on the sole count of the superseding

   9   information.

 10                I also issue an order of restitution in the amount

 11    of $21,276 due immediately and payable at a rate of $25 per

 12    quarter while in custody and 10 percent of gross monthly

 13    income while on supervised release, and I will impose a

 14    period of three years to supervised release with special

 15    conditions that he not associate in person, through mail,

 16    through electronic mail, or telephone with any individual

 17    with any affiliation to any organized crime group, gangs, or

 18    any other criminal enterprise; nor shall the defendant

 19    frequent any establishment or other locale where these groups

 20    may meet pursuant, but not limited to, a prohibition list

 21    provided by the probation department.           The defendant shall

 22    comply with the restitution order.

 23                Upon request, the defendant shall provide the

 24    United Stated Probation Department with a full disclosure of

 25    his financial records, including commingled income, expenses,



                                David R. Roy, RPR, CSR, CCR
                                   Official Court Reporter
Case
 Case1:17-cr-00127-ARR
       1:17-cr-00127-ARR Document
                          Document168-1
                                   164 Filed
                                        Filed 05/31/18
                                              04/03/20 Page
                                                       Page 28
                                                            62 of
                                                               of 31
                                                                  164PageID
                                                                      PageID#:#:1130
                                                                                 1221


                                       Proceedings                             28


   1   assets, and liabilities, to include yearly income tax

   2   returns, with the exception of the financial accounts

   3   reported and noted within the presentence report.             The

   4   defendant is prohibited from maintaining and/or opening any

   5   additional individual and/or joint checking, savings, or

   6   other financial accounts for either personal or business

   7   purposes without the knowledge and approval of the

   8   United Stated Probation Department.          The defendant shall

   9   cooperate with the probation officer in the investigation,

 10    his financial dealings and to provide truthful monthly

 11    statements as income and expenses.          He shall cooperate in the

 12    signing of any necessary authorizations, release information

 13    forms permitting the U.S. Probation Department access to his

 14    financial information or records.

 15                I will not impose a fine, but I will impose the

 16    mandatory $100 special assessment.

 17                Mr. Asaro, as you know, you have a right to appeal

 18    the sentence.     A notice of appeal -- I am sure Ms. Macedonio

 19    will continue to represent you.         A notice of appeal must be

 20    filed within 14 days.

 21                I also recommend that you be designated to an

 22    appropriate medical facility.         I do not know if you have any

 23    requests?

 24                THE DEFENDANT:      I would like to go to Danbury or

 25    Fort Dix.



                                David R. Roy, RPR, CSR, CCR
                                   Official Court Reporter
Case
 Case1:17-cr-00127-ARR
       1:17-cr-00127-ARR Document
                          Document168-1
                                   164 Filed
                                        Filed 05/31/18
                                              04/03/20 Page
                                                       Page 29
                                                            63 of
                                                               of 31
                                                                  164PageID
                                                                      PageID#:#:1131
                                                                                 1222


                                       Proceedings                             29


   1               THE COURT:     I'm sorry.     I did not hear you.

   2               MS. MACEDONIO:      He said he's requesting that the

   3   Court recommend either Danbury or Fort Dix so that he will

   4   be able to see him family.

   5               THE DEFENDANT:      Otherwise, I will never see my

   6   family again.

   7               THE COURT:     Neither Danbury nor Fort Dix has

   8   particular medical --

   9               THE DEFENDANT:      I don't care if I die there.

 10                THE COURT:     You do not need the medical facility?

 11                MS. MACEDONIO:      I don't think so.

 12                THE DEFENDANT:      I don't care what happens to me at

 13    this point, Your Honor.        What you sentenced me for is a

 14    death sentence anyway, so it doesn't make any difference.

 15                THE COURT:     All right.     I am going to recommend

 16    that he be designated to a facility as close as possible to

 17    the New York metropolitan area, but I also recommend that he

 18    be designated to a facility that has ample medical

 19    facilities for Mr. Asaro.

 20                THE DEFENDANT:      Your Honor, may I say something?

 21                THE COURT:     You should speak to

 22    Ms. Macedonio before you speak --

 23                THE DEFENDANT:      I don't understand --

 24                THE COURT:     Mr. Asaro --

 25                THE DEFENDANT:      Yes.



                                David R. Roy, RPR, CSR, CCR
                                   Official Court Reporter
Case
 Case1:17-cr-00127-ARR
       1:17-cr-00127-ARR Document
                          Document168-1
                                   164 Filed
                                        Filed 05/31/18
                                              04/03/20 Page
                                                       Page 30
                                                            64 of
                                                               of 31
                                                                  164PageID
                                                                      PageID#:#:1132
                                                                                 1223


                                       Proceedings                             30


   1               THE COURT:     Mr. Asaro, I think the sentence is

   2   concluded.

   3               THE DEFENDANT:      Okay.   Can I say anything?

   4               MS. ARGENTIERI:      Judge, we --

   5               THE COURT:     Speak with Ms. Macedonio.        You have an

   6   attorney and she will speak for you.

   7               THE DEFENDANT:      Okay.

   8               MS. ARGENTIERI:      We move to dismiss the underlying

   9   indictment, Judge.

 10                THE COURT:     The underlying indictment is

 11    dismissed.

 12                MS. MACEDONIO:      Your Honor, the Government has

 13    placed a number of separation orders that would necessarily

 14    move this defendant to a facility that's further away than

 15    necessary.     I would ask the Government consider lifting

 16    those separation orders in light of the fact that the

 17    defendant has now been sentenced.

 18                THE COURT:     I have nothing --

 19                MS. MACEDONIO:      I understand.

 20                THE COURT:     -- to do with that, so...        And I

 21    appreciate it.      You can talk about it in with your client.

 22                (Pause in proceedings.)

 23                THE COURT:     Obviously, Mr. Asaro is prohibited

 24    from the possession of any firearm or other destructive

 25    device.



                                David R. Roy, RPR, CSR, CCR
                                   Official Court Reporter
Case
 Case1:17-cr-00127-ARR
       1:17-cr-00127-ARR Document
                          Document168-1
                                   164 Filed
                                        Filed 05/31/18
                                              04/03/20 Page
                                                       Page 31
                                                            65 of
                                                               of 31
                                                                  164PageID
                                                                      PageID#:#:1133
                                                                                 1224


                                                               Proceedings                                                           31


   1                        MS. MACEDONIO:                     Judge, may I get a copy of today's

   2   sentence, please.

   3                        THE COURT:                   Certainly.

   4                        MS. MACEDONIO:                     Thank you.

   5                        MS. ARGENTIERI:                     Thank you, Your Honor.

   6                        THE COURT:                   Thank you.

   7                        (Matter concluded.)

   8                                                           --oo0oo--

   9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20     I   ( we)        c e r t i f y   t h a t     t h e   f o r e g o i n g     i s   a   c o r r e c t     t r a n s c r i p t
       f r o m   t h e     r e c o r d   o f    p r o c e e d i n g s   i n      t h e   a b o v e- e n t i t l e d      m a t t e r .
 21
                            / s /   D a v i d       R.   Roy                         5 t h   Day    o f      J a n u a r y ,   2 0 1 8
 22                             DAVID          R.    ROY                                                  D a t e


 23

 24

 25



                                                    David R. Roy, RPR, CSR, CCR
                                                       Official Court Reporter
Case 1:17-cr-00127-ARR Document 168-1 Filed 04/03/20 Page 66 of 164 PageID #: 1225




                         EXHIBIT F
 Case
   Case
      1:17-cr-00127-ARR
         1:17-cr-00127-ARRDocument
                            Document
                                   168-1
                                     120 Filed
                                          Filed04/03/20
                                                12/11/17 Page
                                                          Page67
                                                               1 of
                                                                 of 12
                                                                    164PageID
                                                                        PageID#:#:671
                                                                                   1226




                                                  40 Fulton Street – 23rd Floor – New York, NY 10038
                    Office: 212-235-5494 • Fax: 212-480-4444 • Email: Elizabeth@MacedonioLaw.com


                                                                                  October 30, 2017

Honorable Allyne R. Ross
United States District Judge
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

                               Re: United States v. Vincent Asaro
                                     17 Cr. 00127 (ARR)
Dear Judge Ross:

       This letter is submitted for Your Honor’s consideration in the sentencing of Vincent Asaro
in the above-referenced matter. This is Mr. Asaro’s initial submission in which he sets forth the
applicable considerations under Title 18 U.S.C. § 3553(a). As a Fatico hearing is anticipated in
this matter, Mr. Asaro respectfully reserves the right to submit an additional brief following the
hearing in which he will address issues related to the application of the United States Sentencing
Guidelines. As an initial matter, however, we ask the Court to consider the facts set forth below
pursuant Title 18 U.S.C. § 3553(a) when determining the fair and just sentence in this case.

I.     Facts of the Case

       On June 27, 2017, Mr. Asaro pled guilty to a single-count Information. The Information
charges that on or about and between April 1, 2012 and April 4, 2012, Mr. Asaro, together with
others, did knowingly and intentionally use one or more facilities in interstate and foreign
commerce with intent to promote, manage, establish, carry on and facilitate the promotion,
management, establishment and carrying on of unlawful activity, to wit: arson, in violation of New
York Penal Law Sections 150.10 and 20.00, and thereafter did perform and attempt to perform a
crime of violence, to wit: arson affecting interstate and foreign commerce, in violation of Title 18
United States Code, Section 844(i), to further such unlawful activity.

       The crime committed followed an incident of road rage between Mr. Asaro and an unknown
individual. That incident occurred on or about April 1, 2012. Following the incident, Mr. Asaro
sought and received the registration information of the other party’s vehicle. Once he
received this information Mr. Asaro requested that a third person (“CW-1”) set fire to
the vehicle.
 Case
   Case
      1:17-cr-00127-ARR
         1:17-cr-00127-ARRDocument
                            Document
                                   168-1
                                     120 Filed
                                          Filed04/03/20
                                                12/11/17 Page
                                                          Page68
                                                               2 of
                                                                 of 12
                                                                    164PageID
                                                                        PageID#:#:672
                                                                                   1227
Honorable Allyne R. Ross
United States District Judge
October 30, 2017

        Thereafter, on his own accord, CW -1 recruited John J. Gotti and Matthew Rullan to
assist him with the arson. Mr. Asaro did not recruit these individuals, nor did he ask CW -
1 to recruit them. (Exhibit A – P.35-37) Rather, Mr. Asaro sought out CW -1’s assistance
alone as CW-1 was known to have committed arsons on previous occasions with no
assistance from other individuals. Given the simplicity of the crime, there was no reason
for Mr. Asaro to assume that CW -1 would seek out assistance from any other party.
Moreover, Mr. Asaro had never met either Gotti or Rullan. Rather, these two individuals were
friends of CW-1. There is no evidence that Mr. Asaro had any relationship or independent
contact with either Gotti or Rullan.

        The crime in this case was purely a matter of road rage. It had no connection to the affairs
of the Bonanno crime family. Mr. Asaro concedes that this incident was a tremendous error in
judgment on his part. He has, however, accepted responsibility for his conduct. Notably, the guilty
plea in this case came only three months after Mr. Asaro’s arrest. Mr. Asaro quickly acknowledged
his guilt and now awaits sentencing for this crime. Plea negotiations in this case were complex.
Mr. Asaro’s plea was part of a global disposition. Had Mr. Asaro, Gotti or Rullan elected to go to
trial, the government would have taken all three defendants to trial on the arson charges.
Recognizing both his guilt and the importance of his plea to his co-defendants, Mr. Asaro was the
first defendant to plead guilty in this case. In exchange for his plea of guilty, the government agreed
to allow Mr. Asaro to plead to a crime (the travel act) which does not carry the mandatory minimum
sentence of sixty months required by the arson statute. And the government included in the plea
agreement an appellate waiver of 46 months incarceration or below. Given all of these facts, the
government agreed in both the plea agreement (Exhibit B) and at the time of the plea (Exhibit A)
that Mr. Asaro was entitled to three-points for acceptance of responsibility. The remaining
adjustments to the guidelines will be addressed in a subsequent submission.

II.    The Law

        Section 3553(a) of Title 18 provides that “[t]he court shall in every case impose a sentence
sufficient, but not greater than necessary to comply with the purposes set out in paragraph (2) of
this subsection.” This “parsimony clause” applies at every federal sentencing “except as otherwise
specifically provided.” Id. Indeed, the command of the parsimony clause defines the Court’s
“overarching duty.” Pepper v. United States, 131 S. Ct. 1229, 1243 (2011).

       Among the factors to be considered under § 3553(a) are (1) the nature and circumstances of
the offense, (2) the history and characteristics of the defendant, and (3) “the need for the sentence
imposed—(A) to reflect the seriousness of the offense, to promote respect for the law, and to
provide just punishment for the offense; (B) to afford adequate deterrence to criminal conduct;
[and] (C) to protect the public from future crimes of the defendant.” 18 U.S.C. § 3553(a).




                                                  2
 Case
   Case
      1:17-cr-00127-ARR
         1:17-cr-00127-ARRDocument
                            Document
                                   168-1
                                     120 Filed
                                          Filed04/03/20
                                                12/11/17 Page
                                                          Page69
                                                               3 of
                                                                 of 12
                                                                    164PageID
                                                                        PageID#:#:673
                                                                                   1228
Honorable Allyne R. Ross
United States District Judge
October 30, 2017

        As the Supreme Court reaffirmed in Pepper, the sentencing judge is to “consider every
convicted person as an individual and every case as a unique study in the human failings that
sometimes mitigate, sometimes magnify, the crime and the punishment to ensue.” 131 S. Ct. at
1240 (quoting Koon v. United States, 518 U.S. 81, 113 (1996)). While the Guidelines are the
“starting point and the initial benchmark,” the Court “may not presume that the Guidelines range
is reasonable.” Gall v. United States, 128 U.S. 586, 596-97 (2007). The result is that “[a] sentencing
judge has very wide latitude to decide the proper degree of punishment for an individual offender
and a particular crime.” United States v. Cavera, 550 F.3d 180, 188 (2d Cir. 2008).

       In this case, for several reasons, the Court is vested with broad authority to sentence Mr.
Asaro to a below-Guidelines sentence, thereby complying with the purposes of sentencing, without
unduly punishing the defendant in a manner inconsistent with the statutory scheme.

III.   Mr. Asaro’s Background and Personal Characteristics

       Vincent Asaro is 82 years old. He is a lifelong resident of Queens County. He has an
extensive work history which includes decades of work in the construction and restaurant
industries. For nearly fifty years he was married to Theresa Myler. Mr. Asaro and his ex-wife have
three children, several grandchildren and two great-grandchildren. Prior to his arrest in this case,
he was unemployed and resided in the home of his long-term companion Michele Corollo. He had
no assets or unexplained wealth and relied on his family for transportation and financial support.

       Mr. Asaro is one of five children. He maintains a close and loving relationship with all of
his family members. He was raised in an intact home where all of his needs were met. In addition
to his parents and siblings, Mr. Asaro enjoyed the love and affection of extended family as well.
Mr. Asaro continues this tradition of love and support within his immediate and extended family
often being the center of family events during which he enjoys cooking the meals and telling
comical or scary stories to the younger members of the family. (Exhibit C)

        Cardiac issues plague the Asaro family. Notably, both of Mr. Asaro’s parents died of heart
related issues with his father passing at the early age of 64 from a heart attack. His mother passed
twenty years ago from an aneurysm of the heart. His only brother passed at the age of 52, also from
a heart attack. All three of sisters suffer from cardiac ailments some requiring surgical intervention.

        Mr. Asaro has had many jobs over the course of his life, primarily in the food and
construction industries. After leaving school at the age of 16, Mr. Asaro went to work at various
jobs with his father and other family members. His first job was as a messenger. He then worked
as a plasterer with his uncle, Anthony Valenti. In his early years he also worked with his uncle Paul
Mandoglia at his tire company and with his dad doing construction work.




                                                  3
 Case
   Case
      1:17-cr-00127-ARR
         1:17-cr-00127-ARRDocument
                            Document
                                   168-1
                                     120 Filed
                                          Filed04/03/20
                                                12/11/17 Page
                                                          Page70
                                                               4 of
                                                                 of 12
                                                                    164PageID
                                                                        PageID#:#:674
                                                                                   1229
Honorable Allyne R. Ross
United States District Judge
October 30, 2017

        Other individuals and companies he has worked for include: Montana Brothers (driving an
oil truck); Christina Roofing; Esposito & Sons; Joe Zanka (homebuilders); Liberty Paint Co.; Jon
Blade (feed company); Star Fence Company; Bronchara Fence Company; King Fence Company;
Astro Fence Company; Standard Utilities (driving oil truck); Turner Construction; Planet
Construction; Masden Construction.

      In addition, inspired by his love of cooking, Mr. Asaro opened two restaurants. He owned
and operated The Great In-Pasta restaurant from the 1990s until opening the Triangle Luncheonette
from 2003-2004.

       His employment at these various places spanned decades and allowed him to support his
family. Mr. Asaro retired in 2006 at which time he began to collect social security benefits.

       Mr. Asaro and his wife enjoyed a long marriage and were in fact married on two
separate occasions. They raised three children; Noreen, Dawn, and Jerome. Mr. Asaro
maintains a good relationship with all of his children and is a doting grandfather and great
grandfather. Even subsequent to their divorce, Mr. Asaro continued to enjoy an amicable
relationship with his wife. Together they continued to jointly maintain the marital
residence (which she resided in alone), and accompany one another to medical
appointments. In addition, they attended the weddings of their children and enjoyed
the company of their grandchildren and great-grandchildren.

        Attached for the Court’s review are several letters from Mr. Asaro’s family members and
friends. (Exhibit C) These letters detail the type of family man Vincent Asaro is. He is a man that
is there for his children, inspiring them to do their best and teaching them the importance of family.
Mr. Asaro’s grand-daughter Maxie Boccio describes his undying support for her and her family.

              Vincent is my grandfather, however, he has been the closest thing I
              have ever had to a real father. My mom and dad got divorced when I
              was in fourth grade. Since then, my grandfather has been a father figure
              to me by often providing guidance. He always stressed to me the
              importance of doing the right thing and being a good person, and
              continues to remind me of these virtues in my adulthood. Regardless of
              the circumstances, my grandfather has always been there for me and
              my family.

Letter to the Court from Maxie Boccio attached as part of Exhibit C.

     Upon his release Mr. Asaro will continue to reside with Ms. Corollo in her home in
Richmond Hill, Queens. Ms. Corollo is a long term employee of St. Helen’s Church where she


                                                  4
 Case
   Case
      1:17-cr-00127-ARR
         1:17-cr-00127-ARRDocument
                            Document
                                   168-1
                                     120 Filed
                                          Filed04/03/20
                                                12/11/17 Page
                                                          Page71
                                                               5 of
                                                                 of 12
                                                                    164PageID
                                                                        PageID#:#:675
                                                                                   1230
Honorable Allyne R. Ross
United States District Judge
October 30, 2017

works as an administrator. The simple life style Mr. Asaro leads at this point is best described by
Ms. Corollo and Mr. Asaro’s daughter Noreen.

             It is the little things in life are what make us both happy. Whether it is
             having the kids over for breakfast or taking a drive or a movie that is
             what makes us both happy. I feel I have been very blessed to have him
             in my life. He is a loving, supportive and devoted partner. He has
             endured many health issues within the last years. At 82 years of age,
             his days are now filled with doctor appointments, tests etc. We try to
             make the best of the time we have together.

Letter to the Court from Michele Corollo attached as part of Exhibit C.

             He shares a quiet life with Michele. Basically hosing the yard and
             visiting family, going to doctor’s appointments and spending time with
             his dog who has recently passed. He goes out of his way to have a kind
             ear to listen to people with a compassionate ear.

Letter to the Court from Noreen Asaro attached as part of Exhibit C.

        In addition to telling stories and cooking meals, Mr. Asaro has proven to be there for his
family and friends during life’s most difficult times. His friend Lucille Gennaro remembers Mr.
Asaro’s compassion when she was dealing with several family hardships including her mother and
sister’s terminal illnesses.

             When my Mother became sick with Alzheimer’s and I was caring for
             her, it was Vinny (not my own siblings) that offered to sit with her so
             that I could go out and have some fun. I remember his exact words,
             “Lu, you’re young and you need to go out once in a while. Pick a night
             and I will sit with your Mother.”
             Then when my sister, Antoinette Gennaro was so sick with cancer and
             she didn’t have the strength to get up out of my car, it was Vinny that I
             called and without hesitation he was on his way to my house. He lifted
             her out of that car and carried her to the couch. This is the kind of man
             Vinny is.

Letter to the Court from Lucille Gennaro attached as part of Exhibit C.

      In 2016, Mr. Asaro cared for Ms. Corollo’s aging mother so that she could go to work. Ms.
Corollo reports as follows:

                                                 5
 Case
   Case
      1:17-cr-00127-ARR
         1:17-cr-00127-ARRDocument
                            Document
                                   168-1
                                     120 Filed
                                          Filed04/03/20
                                                12/11/17 Page
                                                          Page72
                                                               6 of
                                                                 of 12
                                                                    164PageID
                                                                        PageID#:#:676
                                                                                   1231
Honorable Allyne R. Ross
United States District Judge
October 30, 2017


              My mother was ill and lived with us for a while. While I was at work
              Vinny took care of her and made sure she had her breakfast and lunch
              every day. He also tended to the household chores so that I did not have
              to worry about it. He made dinner for us. My mom was 94 years old
              and had the onset of dementia and was not very mobile. The stress of
              seeing her decline was a lot for me. But Vinny tried to help me by
              taking care of the mundane things so that when I came home I could
              tend to her.

Letter to the Court from Michele Corollo attached as part of Exhibit C.

       A reading of these letters makes clear that Mr. Asaro is a very dedicated and loved family
man. But as the Court knows, he is also prone to outbursts. Noreen Asaro addressed this side of
her father as follows:

              We have all seen his outbursts. That's just part of his personality. Your
              Honor heard a lot of recordings in which my father was carrying on.
              But just as soon as he started yelling, he stopped and he was on to the
              next topic. Often he says things in the heat of the moment which he
              doesn’t mean at all.

Letter to the Court from Noreen Asaro attached as part of Exhibit C.

        The Court was witness to some of Mr. Asaro’s outbursts during the previous trial. But often
just as quickly as Mr. Asaro became agitated, he was again calm, often forgetting what it was that
upset him in the first place. These occasional outbursts however, should not overshadow who
Vincent Asaro is at heart and who he has proven himself to be to his immediate and extended
family. He is a dedicated father, grandfather and great-grandfather. He is a man who is respected
and loved because of his ability to be there in a meaningful way not only in good times, but in life’s
lowest moments when he is needed the most. The letters drafted on his behalf demonstrate these
qualities in Vincent Asaro.


IV.    Mr. Asaro’s Fragile Health

      As stated, Mr. Asaro is 82 years of age. He suffers from several life threatening ailments
which include the following:




                                                  6
 Case
   Case
      1:17-cr-00127-ARR
         1:17-cr-00127-ARRDocument
                            Document
                                   168-1
                                     120 Filed
                                          Filed04/03/20
                                                12/11/17 Page
                                                          Page73
                                                               7 of
                                                                 of 12
                                                                    164PageID
                                                                        PageID#:#:677
                                                                                   1232
Honorable Allyne R. Ross
United States District Judge
October 30, 2017


                 Heart Disease                       - triple bypass surgery in 2013
                                                     - bypass surgery in 2016
                                                     - preserved ejection fraction

                Kidney Disease                       history of painful kidney stones requiring six
                                                     operations

                  Hepatitis C

                 Liver Disease

              High blood pressure

               High Cholesterol

                    Arthritis




      In addition, he had surgery on the tendons of both of his arms in the 1990’s . He
had back surgery on discs L4 and L5 in the 1990’s . He had a benign tumor removed
from his hip in 1997. He underwent surgery for a double hernia in 2001 . Surgical
removal of his parathyroid gland in 2003. He was required to attend pain management
for medical issues related to his neck from 2004 to 2006. He had cataract surgery in
2017. And in March of 2017, he suffered a transient ischemic attack (“TIA”) which is
sometimes referred to as a mini-stroke. A subsequent MRI revealed thickening of the brain.

       Given his advanced age, and the degenerative nature of several of these conditions his short
term prognosis is poor. These ailments, both individually and collectively place his life in jeopardy
every day. Mr. Asaro has suffered several health setbacks that were exacerbated by the lack of
proper medical care at the Metropolitan Detention Center (“MDC”). This will only be compounded
by continued incarceration.

       Moreover, as he suffers from so many serious health issues, treatment of one issue can
adversely affect another. By way of example, Mr. Asaro suffers from Hepatitis C, a disease likely
contracted the 1950’s or 1960’s. The Hepatitis C was not detected until the 1990’s, and by that
time it had caused liver damage. In order to treat the myriad of additional health issues that Mr.
Asaro has, he is prescribed a battery of medications. He currently takes 18 medications a day. Many
of these medications are processed by the liver and thus exacerbate his liver disease. The balancing

                                                 7
 Case
   Case
      1:17-cr-00127-ARR
         1:17-cr-00127-ARRDocument
                            Document
                                   168-1
                                     120 Filed
                                          Filed04/03/20
                                                12/11/17 Page
                                                          Page74
                                                               8 of
                                                                 of 12
                                                                    164PageID
                                                                        PageID#:#:678
                                                                                   1233
Honorable Allyne R. Ross
United States District Judge
October 30, 2017

of medications, and the ability to closely monitor the interaction of his ailments, requires constant
and vigilant medical care and a balanced diet. It is certain that he will not receive this care within
the Bureau of Prisons.

      During his prior and current terms of incarceration, his health had deteriorated rapidly in
many ways. Despite consistent reports to medical staff, obvious life-threatening and painful
ailments were outright ignored. The following are only a few examples.

       A) Mr. Asaro’s Incarceration from 2014 to 2015

               1) Prior to his 2014 arrest, Mr. Asaro suffered a heart attack and underwent triple
       bypass surgery. Given his family history, his cardiac issues are of extreme concern, and thus
       this information was provided to the MDC upon his arrival. While last at the MDC, Mr.
       Asaro consistently complained to the staff of a deep and painful burning sensation in his
       chest and that his legs were swollen with water and painful to the touch. Although he
       repeatedly asked that testing be done to determine the cause of the pain, his requests were
       ignored for months and ultimately never addressed. Upon release, it was learned that Mr.
       Asaro was suffering from angina, a condition marked by severe pain in the chest caused by
       an inadequate blood supply to the heart.

              In early 2016, after his release, Mr. Asaro underwent his second bypass surgery
       during which multiple stents were placed in his heart. It is only by the grace of god that he
       did not suffer further complications due to lack of medical care while in custody.

               2) In the early morning hours of July 19, 2014, Mr. Asaro was taken from the MDC
       to the emergency room as he was in extreme pain and was urinating blood. He was told that
       he had numerous kidney stones that were too large to pass and that he should be seen by a
       urologist. Without any further treatment, he was then returned to the MDC.

              Weeks later, and only after the Court made an inquiry as to when Mr. Asaro would
       be seen by a doctor, Mr. Asaro was taken to a urologist who again told him that he had
       several kidney stones that were too large to pass and that he needed an operation. Once again,
       he was returned to the MCD. While at the MDC, Mr. Asaro was forced to choose between
       taking prescription pain killers, even when he was not in immediate pain, or waiting for the
       pain to return and then having no relief at all.

              Mr. Asaro was not taken to the hospital to remove the stones lodged in his kidney
       until September 5, 2014. This action was taken by the staff at the MDC only after the Court
       made two additional inquiries about Mr. Asaro’s medical condition.




                                                  8
 Case
   Case
      1:17-cr-00127-ARR
         1:17-cr-00127-ARRDocument
                            Document
                                   168-1
                                     120 Filed
                                          Filed04/03/20
                                                12/11/17 Page
                                                          Page75
                                                               9 of
                                                                 of 12
                                                                    164PageID
                                                                        PageID#:#:679
                                                                                   1234
Honorable Allyne R. Ross
United States District Judge
October 30, 2017

              To add to this traumatic ordeal, Mr. Asaro was unable to communicate with his family
      for a two-week period while he was in the hospital. They had no way of knowing if he was
      alive or if he had suffered surgical complications. What is most alarming is that while the
      81 year old Vincent Asaro lie shackled to a hospital bed, he did allegedly experience
      complications from surgery. Mysteriously, not only did the doctors remove his kidney
      stones, they also removed his prostate without explanation. Given that his family was kept
      in the dark during the entire two weeks he was in the hospital, they were unable to participate
      in his medical care in any fashion. If they had been permitted to care for him, as is only
      human, perhaps his body would not have been mangled by a botched surgery.

              Given the nature of the surgery, his advanced age and chronic medical condition, this
      procedure denied Mr. Asaro and his family any participation in his medical care. This is a
      likely that the Court will not be able to intervene and thus, as history has shown, Mr. Asaro’s
      medical concerns will be ignored.

      B) Mr. Asaro’s Current Incarceration

              1) On April 12, 2017, Mr. Asaro was placed in administrative detention at the MDC.
      On or about April 23, 2017, the undersigned visited with Mr. Asaro in the Special Housing
      Unit (“SHU”). When Mr. Asaro entered the attorney visiting area he was distraught. He had
      collapsed in the shower and was unable to get up. He was not coherent and was unable to
      effectively communicate. He clearly had lost a significant amount of weight and reported
      that he was having pain urinating. The temperature in the SHU was far below comfortable
      and Mr. Asaro was not provided with appropriate clothing. Upon consistent urging, Mr.
      Asaro was taken to the nurse and ultimately to the hospital. He was suffering from
      dehydration, dangerously high blood pressure and extreme weakness. All symptoms of heart
      failure. While in the hospital, Mr. Asaro was advised that his “heart was leaking.”

              He was returned to the MDC and the SHU on April 25, 2017, without any further
      medical intervention. Remarkably, since Mr. Asaro was in 24 hour lockdown, if an
      emergency had occurred, he would have had no assistance whatsoever. While staff is on the
      floor, the inmates are routinely ignored. Had counsel not gone the MDC on this particular
      day, it is likely that Mr. Asaro would not have received any medical attention. Mr. Asaro
      was finally released from the SHU on or about May 2, 2017.

             2) Mr. Asaro was taken to the hospital during the first week of October
      2017, when the staff at the MDC believed he was suffering a heart attack. This
      again came after Mr. Asaro consistently complai ned of the sensation of burning
      in his chest. He was returned to the MDC and provide with very little information
      regarding his medical condition. Counsel has requested these records but has
      been advise that in order to obtain them that I must file a FOIL request to obtain

                                                 9
 Case
   Case
      1:17-cr-00127-ARR
        1:17-cr-00127-ARRDocument
                           Document
                                  168-1
                                    120 Filed
                                        Filed 04/03/20
                                              12/11/17 Page
                                                       Page 76
                                                            10 of
                                                               of 164
                                                                  12 PageID
                                                                      PageID#:#:680
                                                                                 1235
Honorable Allyne R. Ross
United States District Judge
October 30, 2017

       the documents. By the time these documents are received, it may be too late for
       his doctors to provide any meaningful input into his care.

              3) Finally, on October 20, 2017, Mr. Asaro was taken for what has been
       described as cardiac testing. As of this writing Mr. Asaro has not yet been
       returned to the MDC. During this entire time, once again, the family has been
       provided with no additional information and has been unable to communicate with
       Mr. Asaro. Given his advanced age, and his health concerns, this practice is
       entirely unacceptable. We can only hope that his body is not once again mangled
       at the hospital. Once counsel is able to communicate with Mr. Asaro, she will
       update the Court with regard to this most recent hospitalization.

       Mr. Asaro’s life after his release from prison in 2015, was consumed with medical
appointments. Just prior to his arrest in 2017, his doctor advised that Mr. Asaro is suffering from
preserved ejection fraction. With preserved ejection fraction, the heart muscle contracts normally
sending blood to the body. Thereafter, however, the heart’s ventricle does not relax to allow the
ventricular to properly fill with a renewed blood supply which the body needs. Thus the amount of
blood to the body is less than normal. Preserved ejection fraction is also referred to as diastolic
heart failure. A healthy diet and regular exercise are crucial for Mr. Asaro’s survival. These are
things that he will not get in BOP custody. Again, given his family history, cardiac issues are of
extreme concern.

        In addition, in the winter months of 2017, Mr. Asaro suffered from such a debilitating strain
of the flu that he was homebound for twelve days. He was seen by his doctor on several occasions,
and even underwent a chest x-ray to make certain he had not come down with the pneumonia.

       More recently in March of 2017, when Mr. Asaro was celebrating his birthday with friends,
he had to be escorted home as he was suffering from stroke like symptoms. It was determined that
Mr. Asaro had had a transient ischemic attack (“TIA”) which is sometimes referred to as a mini-
stroke. A TIA produces similar symptoms to a stroke, but usually only lasts a few minutes and
causes no permanent damage. About one in three people who have a transient ischemic attack will
eventually have a stroke, with about half occurring within a year after the transient ischemic attack.
Mr. Asaro reports that he has had two of these episodes in the past year. After the episode in March
of 2017, Mr. Asaro underwent an MRI which revealed thickening of the brain. Mr. Asaro also
currently suffers from unsteadiness.

       As stated, Mr. Asaro’s life is tenuous. He suffers from a variety of serious ailments that both
independently and collectively place his life in constant jeopardy. It is certain that he will not
receive sufficient medical care in the Bureau of Prisons which will likely lead to his death. This is
not a crime that requires a death sentence.


                                                 10
    Case
      Case
         1:17-cr-00127-ARR
           1:17-cr-00127-ARRDocument
                              Document
                                     168-1
                                       120 Filed
                                           Filed 04/03/20
                                                 12/11/17 Page
                                                          Page 77
                                                               11 of
                                                                  of 164
                                                                     12 PageID
                                                                         PageID#:#:681
                                                                                    1236
Honorable Allyne R. Ross
United States District Judge
October 30, 2017

V.      Continued Incarceration Poses an Extreme and Life-Threatening Risk

     The risk to Mr. Asaro if his incarceration is continued, is serious. First and foremost, the
BOP cannot provide the comprehensive care Mr. Asaro requires.

       Additionally, the harsh conditions of incarceration which negatively impact the healthy
inmate, would be far more severe, and, in fact, especially dangerous for Mr. Asaro. Sleep
disturbances, an unavoidable part of prison life, will harm Mr. Asaro’s health. Due to crowded
conditions, there are often multiple inmates per room sleeping on metal bunk beds that make noises
with any movement. Some correctional facilities use a cubicle setup, where numerous inmates sleep
in one large room. Regular “counts” that occur in the middle of the night or early morning also pose
a significant disturbance to sleep. Further, prisons have a scheduled wake up time for inmates,
usually as early as 5:00am. Even if inmates are not feeling well or have had a poor night’s sleep,
they cannot stay in bed and try to sleep in but must get up and out.

       Indeed, the plight of elderly inmates is particularly bleak for all involved, the BOP, taxpayer,
and the elderly inmate himself. A recent Office of the Inspector General (“OIG”) report found that
the physical infrastructure of BOP facilities provides inadequate accommodations for the elderly,
the BOP lacks appropriate programs for elderly inmates, and fewer elderly inmates are eligible for
early release programs due to BOP policies:

               The OIG found that aging inmates are more costly to incarcerate than
               their younger counterparts due to increased medical needs. We further
               found that limited institution staff and inadequate staff training affect
               the BOP’s ability to address the needs of aging inmates. The physical
               infrastructure of BOP institutions also limits the availability of
               appropriate housing for aging inmates. Further, the BOP does not
               provide programming opportunities designed specifically to meet the
               needs of aging inmates. We also determined that aging inmates
               engage in fewer misconduct incidents while incarcerated and have a
               lower rate of re-arrest once released; however, BOP policies limit the
               number of aging inmates who can be considered for early release and,
               as a result, few are actually released early. 1

      Elderly inmates such as Mr. Asaro will inevitably serve “harder time” than their more
youthful counterparts. Furthermore, poor hygiene and living conditions exacerbate the spread of

1
 See “The Impact of an Aging Inmate Population on the Federal Bureau of Prisons,” Office of the
Inspector General, U.S. Department of Justice, May 2015 (revised February 2016) available at
https://oig.justice.gov/reports/2015/e1505.pdf (last accessed August 25, 2017)


                                                  11
 Case
   Case
      1:17-cr-00127-ARR
        1:17-cr-00127-ARRDocument
                           Document
                                  168-1
                                    120 Filed
                                        Filed 04/03/20
                                              12/11/17 Page
                                                       Page 78
                                                            12 of
                                                               of 164
                                                                  12 PageID
                                                                      PageID#:#:682
                                                                                 1237
Honorable Allyne R. Ross
United States District Judge
October 30, 2017

infections. Due to his age and poor health Mr. Asaro is more susceptible to infection and may not
be able to fully recuperate from certain illnesses he is exposed to. Mr. Asaro’s age and fragile
medical condition make his sentence one that he may not survive and therefore mitigate in favor of
a below guidelines sentence.

IV.    Conclusion

        The crime for which Mr. Asaro is to be sentenced was committed five and a half years ago.
After spending years in custody, and with his 83rd birthday rapidly approaching, Vincent Asaro is
a very different man than he was in the spring of 2012. His health has deteriorated rapidly and his
lifestyle has been severely curtailed. As reflected in the letters drafted on his behalf, when released
from custody in November of 2015, Mr. Asaro’s life largely consisted of attending doctor’s
appointments, cooking meals at home and caring for those in his family. He rarely left his home,
and when he did he was at the mercy of others to provide him with transportation. Given his
physical condition, the time he serves in custody will be much harder than that of the average
inmate.

       The sentence imposed upon Mr. Asaro must be one that is “sufficient, but not greater than
necessary” to provide (1) “just punishment,” (2) “adequate deterrence,” (3) “protect[ion for] the
public” and, (4) “the defendant with needed educational or vocational training.” 18 U.S.C. §
3553(a). Given all the factors under Section 3553(a) a further term of incarceration is not warranted
and would only likely result in a life sentence, a result that is entirely unwarranted.

       I thank Your Honor for her consideration in this matter.

                                                  Respectfully submitted,

                                                  Elizabeth E. Macedonio
                                                  Elizabeth E. Macedonio
                                                  Counsel for the Defendant
                                                  Vincent Asaro




cc: All Parties Via ECF




                                                  12
Case
 Case1:17-cr-00127-ARR
       1:17-cr-00127-ARRDocument
                         Document168-1
                                   120-1Filed
                                          Filed
                                              04/03/20
                                                12/11/17Page
                                                         Page791of
                                                                 of164
                                                                    41 PageID
                                                                       PageID#:
                                                                              #:683
                                                                                1238
Case
 Case1:17-cr-00127-ARR
       1:17-cr-00127-ARRDocument
                         Document168-1
                                   120-1Filed
                                          Filed
                                              04/03/20
                                                12/11/17Page
                                                         Page802of
                                                                 of164
                                                                    41 PageID
                                                                       PageID#:
                                                                              #:684
                                                                                1239
Case
 Case1:17-cr-00127-ARR
       1:17-cr-00127-ARRDocument
                         Document168-1
                                   120-1Filed
                                          Filed
                                              04/03/20
                                                12/11/17Page
                                                         Page813of
                                                                 of164
                                                                    41 PageID
                                                                       PageID#:
                                                                              #:685
                                                                                1240
Case
 Case1:17-cr-00127-ARR
       1:17-cr-00127-ARRDocument
                         Document168-1
                                   120-1Filed
                                          Filed
                                              04/03/20
                                                12/11/17Page
                                                         Page824of
                                                                 of164
                                                                    41 PageID
                                                                       PageID#:
                                                                              #:686
                                                                                1241
Case
 Case1:17-cr-00127-ARR
       1:17-cr-00127-ARRDocument
                         Document168-1
                                   120-1Filed
                                          Filed
                                              04/03/20
                                                12/11/17Page
                                                         Page835of
                                                                 of164
                                                                    41 PageID
                                                                       PageID#:
                                                                              #:687
                                                                                1242
Case
 Case1:17-cr-00127-ARR
       1:17-cr-00127-ARRDocument
                         Document168-1
                                   120-1Filed
                                          Filed
                                              04/03/20
                                                12/11/17Page
                                                         Page846of
                                                                 of164
                                                                    41 PageID
                                                                       PageID#:
                                                                              #:688
                                                                                1243
Case
 Case1:17-cr-00127-ARR
       1:17-cr-00127-ARRDocument
                         Document168-1
                                   120-1Filed
                                          Filed
                                              04/03/20
                                                12/11/17Page
                                                         Page857of
                                                                 of164
                                                                    41 PageID
                                                                       PageID#:
                                                                              #:689
                                                                                1244
Case
 Case1:17-cr-00127-ARR
       1:17-cr-00127-ARRDocument
                         Document168-1
                                   120-1Filed
                                          Filed
                                              04/03/20
                                                12/11/17Page
                                                         Page868of
                                                                 of164
                                                                    41 PageID
                                                                       PageID#:
                                                                              #:690
                                                                                1245
Case
 Case1:17-cr-00127-ARR
       1:17-cr-00127-ARRDocument
                         Document168-1
                                   120-1Filed
                                          Filed
                                              04/03/20
                                                12/11/17Page
                                                         Page879of
                                                                 of164
                                                                    41 PageID
                                                                       PageID#:
                                                                              #:691
                                                                                1246
Case
 Case1:17-cr-00127-ARR
      1:17-cr-00127-ARR Document
                         Document168-1
                                  120-1 Filed
                                         Filed04/03/20
                                               12/11/17 Page
                                                         Page88
                                                              10ofof164
                                                                     41 PageID #: 692
                                                                                  1247
Case
 Case1:17-cr-00127-ARR
      1:17-cr-00127-ARR Document
                         Document168-1
                                  120-1 Filed
                                         Filed04/03/20
                                               12/11/17 Page
                                                         Page89
                                                              11ofof164
                                                                     41 PageID #: 693
                                                                                  1248
Case
 Case1:17-cr-00127-ARR
      1:17-cr-00127-ARR Document
                         Document168-1
                                  120-1 Filed
                                         Filed04/03/20
                                               12/11/17 Page
                                                         Page90
                                                              12ofof164
                                                                     41 PageID #: 694
                                                                                  1249
Case
 Case1:17-cr-00127-ARR
      1:17-cr-00127-ARR Document
                         Document168-1
                                  120-1 Filed
                                         Filed04/03/20
                                               12/11/17 Page
                                                         Page91
                                                              13ofof164
                                                                     41 PageID #: 695
                                                                                  1250
Case
 Case1:17-cr-00127-ARR
      1:17-cr-00127-ARR Document
                         Document168-1
                                  120-1 Filed
                                         Filed04/03/20
                                               12/11/17 Page
                                                         Page92
                                                              14ofof164
                                                                     41 PageID #: 696
                                                                                  1251
Case
 Case1:17-cr-00127-ARR
      1:17-cr-00127-ARR Document
                         Document168-1
                                  120-1 Filed
                                         Filed04/03/20
                                               12/11/17 Page
                                                         Page93
                                                              15ofof164
                                                                     41 PageID #: 697
                                                                                  1252
Case
 Case1:17-cr-00127-ARR
      1:17-cr-00127-ARR Document
                         Document168-1
                                  120-1 Filed
                                         Filed04/03/20
                                               12/11/17 Page
                                                         Page94
                                                              16ofof164
                                                                     41 PageID #: 698
                                                                                  1253
Case
 Case1:17-cr-00127-ARR
      1:17-cr-00127-ARR Document
                         Document168-1
                                  120-1 Filed
                                         Filed04/03/20
                                               12/11/17 Page
                                                         Page95
                                                              17ofof164
                                                                     41 PageID #: 699
                                                                                  1254
Case
 Case1:17-cr-00127-ARR
      1:17-cr-00127-ARR Document
                         Document168-1
                                  120-1 Filed
                                         Filed04/03/20
                                               12/11/17 Page
                                                         Page96
                                                              18ofof164
                                                                     41 PageID #: 700
                                                                                  1255
Case
 Case1:17-cr-00127-ARR
      1:17-cr-00127-ARR Document
                         Document168-1
                                  120-1 Filed
                                         Filed04/03/20
                                               12/11/17 Page
                                                         Page97
                                                              19ofof164
                                                                     41 PageID #: 701
                                                                                  1256
Case
 Case1:17-cr-00127-ARR
      1:17-cr-00127-ARR Document
                         Document168-1
                                  120-1 Filed
                                         Filed04/03/20
                                               12/11/17 Page
                                                         Page98
                                                              20ofof164
                                                                     41 PageID #: 702
                                                                                  1257
Case
 Case1:17-cr-00127-ARR
      1:17-cr-00127-ARR Document
                         Document168-1
                                  120-1 Filed
                                         Filed04/03/20
                                               12/11/17 Page
                                                         Page99
                                                              21ofof164
                                                                     41 PageID #: 703
                                                                                  1258
Case
 Case1:17-cr-00127-ARR
       1:17-cr-00127-ARRDocument
                         Document168-1
                                  120-1Filed
                                         Filed
                                             04/03/20
                                               12/11/17Page
                                                        Page100
                                                             22of
                                                                of164
                                                                  41 PageID
                                                                      PageID#:
                                                                             #:704
                                                                                1259
Case
 Case1:17-cr-00127-ARR
       1:17-cr-00127-ARRDocument
                         Document168-1
                                  120-1Filed
                                         Filed
                                             04/03/20
                                               12/11/17Page
                                                        Page101
                                                             23of
                                                                of164
                                                                  41 PageID
                                                                      PageID#:
                                                                             #:705
                                                                                1260
Case
 Case1:17-cr-00127-ARR
       1:17-cr-00127-ARRDocument
                         Document168-1
                                  120-1Filed
                                         Filed
                                             04/03/20
                                               12/11/17Page
                                                        Page102
                                                             24of
                                                                of164
                                                                  41 PageID
                                                                      PageID#:
                                                                             #:706
                                                                                1261
Case
 Case1:17-cr-00127-ARR
       1:17-cr-00127-ARRDocument
                         Document168-1
                                  120-1Filed
                                         Filed
                                             04/03/20
                                               12/11/17Page
                                                        Page103
                                                             25of
                                                                of164
                                                                  41 PageID
                                                                      PageID#:
                                                                             #:707
                                                                                1262
Case
 Case1:17-cr-00127-ARR
       1:17-cr-00127-ARRDocument
                         Document168-1
                                  120-1Filed
                                         Filed
                                             04/03/20
                                               12/11/17Page
                                                        Page104
                                                             26of
                                                                of164
                                                                  41 PageID
                                                                      PageID#:
                                                                             #:708
                                                                                1263
Case
 Case1:17-cr-00127-ARR
       1:17-cr-00127-ARRDocument
                         Document168-1
                                  120-1Filed
                                         Filed
                                             04/03/20
                                               12/11/17Page
                                                        Page105
                                                             27of
                                                                of164
                                                                  41 PageID
                                                                      PageID#:
                                                                             #:709
                                                                                1264
Case
 Case1:17-cr-00127-ARR
       1:17-cr-00127-ARRDocument
                         Document168-1
                                  120-1Filed
                                         Filed
                                             04/03/20
                                               12/11/17Page
                                                        Page106
                                                             28of
                                                                of164
                                                                  41 PageID
                                                                      PageID#:
                                                                             #:710
                                                                                1265
Case
 Case1:17-cr-00127-ARR
       1:17-cr-00127-ARRDocument
                         Document168-1
                                  120-1Filed
                                         Filed
                                             04/03/20
                                               12/11/17Page
                                                        Page107
                                                             29of
                                                                of164
                                                                  41 PageID
                                                                      PageID#:
                                                                             #:711
                                                                                1266
Case
 Case1:17-cr-00127-ARR
       1:17-cr-00127-ARRDocument
                         Document168-1
                                  120-1Filed
                                         Filed
                                             04/03/20
                                               12/11/17Page
                                                        Page108
                                                             30of
                                                                of164
                                                                  41 PageID
                                                                      PageID#:
                                                                             #:712
                                                                                1267
Case
 Case1:17-cr-00127-ARR
       1:17-cr-00127-ARRDocument
                         Document168-1
                                  120-1Filed
                                         Filed
                                             04/03/20
                                               12/11/17Page
                                                        Page109
                                                             31of
                                                                of164
                                                                  41 PageID
                                                                      PageID#:
                                                                             #:713
                                                                                1268
Case
 Case1:17-cr-00127-ARR
       1:17-cr-00127-ARRDocument
                         Document168-1
                                  120-1Filed
                                         Filed
                                             04/03/20
                                               12/11/17Page
                                                        Page110
                                                             32of
                                                                of164
                                                                  41 PageID
                                                                      PageID#:
                                                                             #:714
                                                                                1269
Case
 Case1:17-cr-00127-ARR
       1:17-cr-00127-ARRDocument
                         Document168-1
                                  120-1Filed
                                         Filed
                                             04/03/20
                                               12/11/17Page
                                                        Page111
                                                             33of
                                                                of164
                                                                  41 PageID
                                                                      PageID#:
                                                                             #:715
                                                                                1270
Case
 Case1:17-cr-00127-ARR
       1:17-cr-00127-ARRDocument
                         Document168-1
                                  120-1Filed
                                         Filed
                                             04/03/20
                                               12/11/17Page
                                                        Page112
                                                             34of
                                                                of164
                                                                  41 PageID
                                                                      PageID#:
                                                                             #:716
                                                                                1271
Case
 Case1:17-cr-00127-ARR
       1:17-cr-00127-ARRDocument
                         Document168-1
                                  120-1Filed
                                         Filed
                                             04/03/20
                                               12/11/17Page
                                                        Page113
                                                             35of
                                                                of164
                                                                  41 PageID
                                                                      PageID#:
                                                                             #:717
                                                                                1272
Case
 Case1:17-cr-00127-ARR
       1:17-cr-00127-ARRDocument
                         Document168-1
                                  120-1Filed
                                         Filed
                                             04/03/20
                                               12/11/17Page
                                                        Page114
                                                             36of
                                                                of164
                                                                  41 PageID
                                                                      PageID#:
                                                                             #:718
                                                                                1273
Case
 Case1:17-cr-00127-ARR
       1:17-cr-00127-ARRDocument
                         Document168-1
                                  120-1Filed
                                         Filed
                                             04/03/20
                                               12/11/17Page
                                                        Page115
                                                             37of
                                                                of164
                                                                  41 PageID
                                                                      PageID#:
                                                                             #:719
                                                                                1274
Case
 Case1:17-cr-00127-ARR
       1:17-cr-00127-ARRDocument
                         Document168-1
                                  120-1Filed
                                         Filed
                                             04/03/20
                                               12/11/17Page
                                                        Page116
                                                             38of
                                                                of164
                                                                  41 PageID
                                                                      PageID#:
                                                                             #:720
                                                                                1275
Case
 Case1:17-cr-00127-ARR
       1:17-cr-00127-ARRDocument
                         Document168-1
                                  120-1Filed
                                         Filed
                                             04/03/20
                                               12/11/17Page
                                                        Page117
                                                             39of
                                                                of164
                                                                  41 PageID
                                                                      PageID#:
                                                                             #:721
                                                                                1276
Case
 Case1:17-cr-00127-ARR
       1:17-cr-00127-ARRDocument
                         Document168-1
                                  120-1Filed
                                         Filed
                                             04/03/20
                                               12/11/17Page
                                                        Page118
                                                             40of
                                                                of164
                                                                  41 PageID
                                                                      PageID#:
                                                                             #:722
                                                                                1277
Case
 Case1:17-cr-00127-ARR
       1:17-cr-00127-ARRDocument
                         Document168-1
                                  120-1Filed
                                         Filed
                                             04/03/20
                                               12/11/17Page
                                                        Page119
                                                             41of
                                                                of164
                                                                  41 PageID
                                                                      PageID#:
                                                                             #:723
                                                                                1278
Case
  Case
     1:17-cr-00127-ARR
        1:17-cr-00127-ARR
                        Document
                          Document
                                 168-1
                                    120-2
                                        Filed
                                            Filed
                                               04/03/20
                                                  12/11/17
                                                         Page
                                                           Page
                                                              1201of
                                                                   of164
                                                                      7 PageID
                                                                         PageID#:#:
                                                                                 7241279
Case
  Case
     1:17-cr-00127-ARR
        1:17-cr-00127-ARR
                        Document
                          Document
                                 168-1
                                    120-2
                                        Filed
                                            Filed
                                               04/03/20
                                                  12/11/17
                                                         Page
                                                           Page
                                                              1212of
                                                                   of164
                                                                      7 PageID
                                                                         PageID#:#:
                                                                                 7251280
Case
  Case
     1:17-cr-00127-ARR
        1:17-cr-00127-ARR
                        Document
                          Document
                                 168-1
                                    120-2
                                        Filed
                                            Filed
                                               04/03/20
                                                  12/11/17
                                                         Page
                                                           Page
                                                              1223of
                                                                   of164
                                                                      7 PageID
                                                                         PageID#:#:
                                                                                 7261281
Case
  Case
     1:17-cr-00127-ARR
        1:17-cr-00127-ARR
                        Document
                          Document
                                 168-1
                                    120-2
                                        Filed
                                            Filed
                                               04/03/20
                                                  12/11/17
                                                         Page
                                                           Page
                                                              1234of
                                                                   of164
                                                                      7 PageID
                                                                         PageID#:#:
                                                                                 7271282
Case
  Case
     1:17-cr-00127-ARR
        1:17-cr-00127-ARR
                        Document
                          Document
                                 168-1
                                    120-2
                                        Filed
                                            Filed
                                               04/03/20
                                                  12/11/17
                                                         Page
                                                           Page
                                                              1245of
                                                                   of164
                                                                      7 PageID
                                                                         PageID#:#:
                                                                                 7281283
Case
  Case
     1:17-cr-00127-ARR
        1:17-cr-00127-ARR
                        Document
                          Document
                                 168-1
                                    120-2
                                        Filed
                                            Filed
                                               04/03/20
                                                  12/11/17
                                                         Page
                                                           Page
                                                              1256of
                                                                   of164
                                                                      7 PageID
                                                                         PageID#:#:
                                                                                 7291284
Case
  Case
     1:17-cr-00127-ARR
        1:17-cr-00127-ARR
                        Document
                          Document
                                 168-1
                                    120-2
                                        Filed
                                            Filed
                                               04/03/20
                                                  12/11/17
                                                         Page
                                                           Page
                                                              1267of
                                                                   of164
                                                                      7 PageID
                                                                         PageID#:#:
                                                                                 7301285
Case
  Case
     1:17-cr-00127-ARR
        1:17-cr-00127-ARRDocument
                           Document
                                  168-1
                                    120-3Filed
                                            Filed
                                               04/03/20
                                                  12/11/17Page
                                                            Page
                                                               127
                                                                 1 of 10
                                                                      164PageID
                                                                          PageID#:#:731
                                                                                     1286
Case
  Case
     1:17-cr-00127-ARR
        1:17-cr-00127-ARRDocument
                           Document
                                  168-1
                                    120-3Filed
                                            Filed
                                               04/03/20
                                                  12/11/17Page
                                                            Page
                                                               128
                                                                 2 of 10
                                                                      164PageID
                                                                          PageID#:#:732
                                                                                     1287
Case
  Case
     1:17-cr-00127-ARR
        1:17-cr-00127-ARRDocument
                           Document
                                  168-1
                                    120-3Filed
                                            Filed
                                               04/03/20
                                                  12/11/17Page
                                                            Page
                                                               129
                                                                 3 of 10
                                                                      164PageID
                                                                          PageID#:#:733
                                                                                     1288
Case
  Case
     1:17-cr-00127-ARR
        1:17-cr-00127-ARRDocument
                           Document
                                  168-1
                                    120-3Filed
                                            Filed
                                               04/03/20
                                                  12/11/17Page
                                                            Page
                                                               130
                                                                 4 of 10
                                                                      164PageID
                                                                          PageID#:#:734
                                                                                     1289
Case
  Case
     1:17-cr-00127-ARR
        1:17-cr-00127-ARRDocument
                           Document
                                  168-1
                                    120-3Filed
                                            Filed
                                               04/03/20
                                                  12/11/17Page
                                                            Page
                                                               131
                                                                 5 of 10
                                                                      164PageID
                                                                          PageID#:#:735
                                                                                     1290
Case
  Case
     1:17-cr-00127-ARR
        1:17-cr-00127-ARRDocument
                           Document
                                  168-1
                                    120-3Filed
                                            Filed
                                               04/03/20
                                                  12/11/17Page
                                                            Page
                                                               132
                                                                 6 of 10
                                                                      164PageID
                                                                          PageID#:#:736
                                                                                     1291
Case
  Case
     1:17-cr-00127-ARR
        1:17-cr-00127-ARRDocument
                           Document
                                  168-1
                                    120-3Filed
                                            Filed
                                               04/03/20
                                                  12/11/17Page
                                                            Page
                                                               133
                                                                 7 of 10
                                                                      164PageID
                                                                          PageID#:#:737
                                                                                     1292
Case
  Case
     1:17-cr-00127-ARR
        1:17-cr-00127-ARRDocument
                           Document
                                  168-1
                                    120-3Filed
                                            Filed
                                               04/03/20
                                                  12/11/17Page
                                                            Page
                                                               134
                                                                 8 of 10
                                                                      164PageID
                                                                          PageID#:#:738
                                                                                     1293
Case
  Case
     1:17-cr-00127-ARR
        1:17-cr-00127-ARRDocument
                           Document
                                  168-1
                                    120-3Filed
                                            Filed
                                               04/03/20
                                                  12/11/17Page
                                                            Page
                                                               135
                                                                 9 of 10
                                                                      164PageID
                                                                          PageID#:#:739
                                                                                     1294
Case
 Case1:17-cr-00127-ARR
       1:17-cr-00127-ARRDocument
                         Document168-1
                                  120-3Filed
                                         Filed
                                             04/03/20
                                               12/11/17Page
                                                        Page136
                                                             10of
                                                                of164
                                                                  10 PageID
                                                                      PageID#:
                                                                             #:740
                                                                                1295
Case 1:17-cr-00127-ARR Document 168-1 Filed 04/03/20 Page 137 of 164 PageID #: 1296




                         EXHIBIT G
CaseCase
     1:17-cr-00127-ARR
         1:17-cr-00127-ARR
                         Document
                            Document
                                  168-1
                                     123Filed
                                           Filed
                                               04/03/20
                                                 12/13/17Page
                                                           Page
                                                              138
                                                                1 of
                                                                  of 8164
                                                                       PageID
                                                                          PageID
                                                                              #: 749
                                                                                 #: 1297




                                                    40 Fulton Street – 23rd Floor – New York, NY 10038
                      Office: 212-235-5494 • Fax: 212-480-4444 • Email: Elizabeth@MacedonioLaw.com


                                                                                          December 13, 2017

Honorable Allyne R. Ross
United States District Judge
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

                                    Re: United States v. Vincent Asaro
                                          17 Cr. 00127 (ARR)
Dear Judge Ross:

       This letter is submitted for Your Honor’s consideration in the sentencing of Vincent Asaro in the
above-referenced matter. This letter is written to supplement Mr. Asaro’s initial submission dated October
30, 2017.

I.     The Guideline Calculation

       On December 4, 2017, the government advised the Court that it no longer intended to prove Mr.
 Asaro’s alleged participation in conduct amounting to obstruction of justice. Accordingly, the parties are
 now in agreement that the following guidelines calculation applies in this case:

                       Base Offense Level (§ 2K1.4 (a)(2))                          20
                       Aggravating Role (§ 3B1.1(c))                                +2
                       Acceptance of Responsibility (§ 3E1.1)                        -3
                       Total Adjusted Offense Level                                 19

       With a Criminal History Category of II, Mr. Asaro’s range of incarceration is 33-41 months’
imprisonment.

II.    The Government’s Sentence Submissions

        On or about November 20, 2017, the government submitted its sentencing submission in which it
asked for “a sentence in excess of fifteen years’ imprisonment.” Despite the wordsmith nature of the request,
given Mr. Asaro’s age, the government is clearly seeking a sentence of life. The government repeated this
request in its December 4, 2017, submission to the Court.

        A reading of these documents, and a review of the case overall, however, clearly demonstrates that
the government is not seeking a sentence for the crime of conviction. Rather, it is plain that the government
is seeking to usurp the jury’s verdict in Mr. Asaro’s previous case, and have him sentenced to crimes for
which the jury unanimously voted “not guilty.”
CaseCase
     1:17-cr-00127-ARR
         1:17-cr-00127-ARR
                         Document
                            Document
                                  168-1
                                     123Filed
                                           Filed
                                               04/03/20
                                                 12/13/17Page
                                                           Page
                                                              139
                                                                2 of
                                                                  of 8164
                                                                       PageID
                                                                          PageID
                                                                              #: 750
                                                                                 #: 1298
Honorable Allyne R. Ross
United States District Judge
December 13, 2017


        On November 12, 2015, Mr. Asaro was acquitted in this District after a jury trial. (US v. Asaro, 14
Cr. 26 (EDNY) (ARR)). The crimes alleged in that case included the murder of Paul Katz in 1969, and the
Lufthansa Heist in 1978. During the trial, the government attempted to prove these charges in large part
through the use of cooperator testimony, which was outright rejected by the jury after only a short period
of deliberations. The case captured national attention and was an embarrassing loss for the United States
Attorney’s Office for the Eastern District of New York.

        Thereafter, on March 22, 2017, at the age of eighty-two, Mr. Asaro was again arrested in the same
District for a crime that was committed five years earlier. What is most telling, is that this case is being
prosecuted by the same case agents and the same prosecution team.

       Though Mr. Asaro has accepted responsibility for his conduct, it is clearly not enough for the
government. In an effort to capture an illicit victory, and thereby turn the American justice system upside
down, the government is asking this Court to impose a life sentence for Mr. Asaro’s participation in the
arson of a vehicle; a crime in which no one was injured.

       One need only look at the first paragraph of the government’s submission to ascertain the vengeful
nature of this prosecution. The language used is unprecedented. The requested sentence relies not only on
crimes which Mr. Asaro was acquitted of, but also a crime the government now concedes it cannot prove –
obstruction of justice.

III.   The Obstruction of Justice Allegation

        The government’s allegation of obstruction of justice perhaps best illustrates its vengeful blindness
in the prosecution of this case. Clearly without properly vetting its cooperator, the government relied upon
faulty information in its bail submission and argument before this Court, in its recitation of the facts to the
Probation Department in preparing the Presentence Report and in its sentencing submission. The
government now summarily states “the Court should not rely upon the information provided by CS-1 at
sentencing.” (Gov’t letter of December 4, 2017).

        Notably, on Thursday November 30, 2017, the Court held a telephone conference to specifically
address the issue of the Fatico hearing. During this call, counsel for the government persisted that a hearing
was going to take place and the Court set it down for December 12, 2017. Less than twenty-four hours
later, the government indicated that a hearing was not going to be necessary. This assertion was
memorialized in its December 4, 2017 letter to the Court. The timing of these events clearly indicates that
the government withheld information regarding the veracity of the cooperator until the very last minute
when the die had already been cast.

         In its original submission dated November 20, 2017, the government’s request for a 15-year
sentence was in large part based upon allegations made by an inmate (CS-1) that Mr. Asaro plotted to kill
an AUSA. After securing defendant’s remand based upon the allegations of CS-1, the government argued
in its sentence memo that Mr. Asaro should receive a 2-point enhancement for obstruction of justice and be
deprived of the 3 acceptance of responsibility points reflected in the plea agreement’s guidelines analysis,
based upon information provided by this untrustworthy informant. Indeed, the claim that Mr. Asaro

                                                      2
CaseCase
     1:17-cr-00127-ARR
         1:17-cr-00127-ARR
                         Document
                            Document
                                  168-1
                                     123Filed
                                           Filed
                                               04/03/20
                                                 12/13/17Page
                                                           Page
                                                              140
                                                                3 of
                                                                  of 8164
                                                                       PageID
                                                                          PageID
                                                                              #: 751
                                                                                 #: 1299
Honorable Allyne R. Ross
United States District Judge
December 13, 2017

threatened to kill his prosecutor is referenced repeatedly throughout the memorandum on at least five
occasions (pg. 1 “extensive participation in heinous criminal acts, including murder and obstruction of
justice”) (pg. 2 “threats of violence directed at a prosecutor”) (pg. 13 “enlisting a co-defendant in a plot to
murder a prosecutor”) (pg. 14 “defendant made numerous threats about his prosecutor”) (“given both the
crime of conviction and the defendant’s decision post - arrest to attempt to obstruct his prosecution for a
violent offense by harming his prosecutor, a sentence of less than fifteen years’ imprisonment will not deter
this defendant…”). After Mr. Asaro had been remanded for months, in large part upon the alleged assertions
of CS-1, immediately prior to having to turn over Brady and other material disclosures regarding CS-1, the
government filed its December 4 letter claiming that it “discovered additional information regarding CS-1
that has cast doubt on his reliability” and retracted its request for the obstruction of justice enhancement.

        Blindly following CS-1’s faulty information, however, did not pass without consequences to Mr.
Asaro. Based upon CS-1’s allegations, on April 12, 2017, Mr. Asaro was placed in administrative detention
      1

at the MDC. On or about April 23, 2017, counsel visited with Mr. Asaro in the Special Housing Unit
(“SHU”). When Mr. Asaro entered the attorney visiting area he was distraught. He had collapsed in the
shower and was unable to get up. He was not coherent and was unable to effectively communicate. He
clearly had lost a significant amount of weight and reported that he was having pain urinating. The
temperature in the SHU was far below comfortable and Mr. Asaro was not provided with appropriate
clothing. Upon consistent urging, Mr. Asaro was taken to the nurse and ultimately to the hospital. He was
suffering from dehydration, dangerously high blood pressure and extreme weakness.

        He was returned to the MDC and the SHU on April 25, 2017, without any further medical
intervention. Remarkably, since Mr. Asaro was in 24-hour lockdown, if an emergency had occurred, he
would have had no assistance whatsoever. While staff is on the floor, the inmates are routinely ignored.
Had counsel not gone the MDC on this particular day, it is likely that Mr. Asaro would not have received
any medical attention. Mr. Asaro was finally released from the SHU on or about May 2, 2017, after having
spent nearly three weeks in the SHU based solely on CS-1’s allegation. While the MDC is ordinarily quick
to issue disciplinary tickets for even the most minor infractions, no ticket of any kind was issued against
Mr. Asaro.

IV.       The Government’s Clear Efforts to Usurp the Jury’s Verdict
        The government improperly requests this Court to sentence Mr. Asaro to over a decade more than
the agreed upon guidelines range, based solely upon the charges Mr. Asaro was tried and acquitted of in his
2015 EDNY trial. The sentence “in excess of fifteen years” requested by the government entirely disregards
the fact of Mr. Asaro’s acquittal of these crimes and abrogates the jury’s verdict. The government has failed
to provide a single analogous case wherein a Court relied upon an acquittal from a previous case to impose

1
  Not only did it make case-shaping decisions in reliance on the unreliable information regarding alleged
threats to a prosecutor such as arguing for remanding Mr. Asaro, it continues to cavalierly advance
questionable and untested theories. For example, without any evidence or explanation, the government
concluded that “cracking an egg” means “murder” and claims that Asaro “acknowledged that he has earned
his spot in organized crime by doing “everything,” including stealing and murder (‘cracking an egg’).” Gov.
Nov. 20 submission at 8.


                                                      3
CaseCase
     1:17-cr-00127-ARR
         1:17-cr-00127-ARR
                         Document
                            Document
                                  168-1
                                     123Filed
                                           Filed
                                               04/03/20
                                                 12/13/17Page
                                                           Page
                                                              141
                                                                4 of
                                                                  of 8164
                                                                       PageID
                                                                          PageID
                                                                              #: 752
                                                                                 #: 1300
Honorable Allyne R. Ross
United States District Judge
December 13, 2017

a sentence that is not even double or triple the guidelines sentence but nearly five times as high. Under no
test can such a sentence be viewed as substantively reasonable.

       A.      The government’s cases where sentences are imposed upon acquitted conduct found by a
               preponderance of the evidence are distinguishable

         While it is long settled that a “wide range of facts” may be considered pursuant to 18 U.S.C. 3553
in sentencing, the government asks this Court to take an unprecedented step and impose a sentence in excess
of five times the agreed upon guidelines range based upon conduct alleged in a prior case that resulted in
Mr. Asaro’s acquittal. Though the government cited cases providing for an increased guidelines calculation
based upon the Court’s finding that relevant conduct was proven by a preponderance of the evidence, none
of the cases involved a Court’s use of acquitted conduct adduced at a trial occurring years earlier to impose
a sentence far above the agreed upon guidelines range. C.f. United States v. Vaughn, 430 F.3d 518, 527 (2d
Cir. 2005) (Court permitted to calculate guidelines range based upon its finding by a preponderance of the
trial evidence that the conduct involved 544 kilos of marijuana even though jury convicted defendants of
conduct involving 50-100 kilos); United States v. Pica, 692 F.3d 79, 88 (2d Cir. 2012) (Court considered
conduct underlying acquitted charge at sentencing in calculating guidelines range but imposed a substantial
downward variance from the guidelines because the defendant had been acquitted of the count alleging the
conduct); United States v. Watts, 519 U.S. 148 (1997) (no error for district court to calculate guidelines
offense level based upon acquitted conduct that was proven at trial by a preponderance of the evidence).

        In Pica, though the District Court included acquitted conduct in its guidelines calculation, at
sentencing it imposed a sentence far below the guidelines specifically to sentence the defendant for the
charges he was convicted of and not the more serious acquitted charges that were included in the guidelines
calculation. See id. at 89 (“the court explicitly ‘declined to impose a sentence at the level called for by the
guidelines…based on a finding made by a preponderance of the evidence,’ and stated that Antico was
convicted of less serious offenses, and it is for those offenses that he is and should be sentenced.”); see also
Vaughn 430 F.3d at 527 (district courts not required to take into account acquitted conduct in calculating a
defendant’s guidelines range, and when they do they should consider the acquittal when assessing the
weight and quality of the evidence).

        Unlike the instant case, each of the government’s cases involved an increase to the guidelines
calculation based upon relevant conduct that the defendant was acquitted of that was charged in the same
Indictment as the charge for which the defendant was being sentenced. The resulting sentences in these
cases were at or below the calculated guidelines range and in none of the cases was acquitted conduct from
a prior jury trial considered to impose a sentence far beyond the agreed upon guidelines. Indeed, the only
case the government cited where the Court departed above the guidelines range was United States v. Uvino.
07 CR 725 (JBW). This case is plainly distinguishable. In citing Uvino, the government failed to note that
Mr. Uvino, a Captain in the “Colombo family” at the time of his arrest, was being sentenced for his
conviction after trial of a racketeering conspiracy involving “the brutal assault of two individuals,” illegal
gambling, and bookmaking. Mr. Asaro, unlike Uvino, comes before the Court for sentencing on an arson
that he pleaded guilty to. The government’s request that Mr. Asaro receive a sentence far greater than
Uvino’s sentence for a post-trial racketeering conspiracy for the crime of arson does not add up.



                                                       4
CaseCase
     1:17-cr-00127-ARR
         1:17-cr-00127-ARR
                         Document
                            Document
                                  168-1
                                     123Filed
                                           Filed
                                               04/03/20
                                                 12/13/17Page
                                                           Page
                                                              142
                                                                5 of
                                                                  of 8164
                                                                       PageID
                                                                          PageID
                                                                              #: 753
                                                                                 #: 1301
Honorable Allyne R. Ross
United States District Judge
December 13, 2017

        Moreover, though this Circuit permits a sentencing court to consider acquitted conduct that was
proven by a preponderance of the evidence,2 because of the extraordinary departure from the guidelines
requested by the government, here Due Process would require the higher clear and convincing standard of
proof were the Court to consider the acquitted conduct from Mr. Asaro’s prior case in sentencing Mr. Asaro
for the arson. In the novel request to consider prior acquitted conduct from a different case, where such
conduct would “dramatically increase the sentence,” Due Process implications would require the more
stringent “clear and convincing” standard rather than the lower “preponderance” standard. See United States
v Watts, 519 US 148, 156 n2 (1997) citing (McMillan v Pennsylvania, 477 US 79, 91 (1986)); United States
v Cordoba-Murgas, 233 F3d 704, 708-709 (2d Cir 2000) (quoting United States v Gigante, 94 F3d 53, 56
(2d Cir. 1996)) (“The preponderance standard is no more than a threshold basis for adjustments and
departures, and the weight of the evidence, at some point along a continuum of sentence severity, should
be considered with regard to both upward adjustments and upward departures. With regard to upward
adjustments, a sentencing judge should require that the weight of the factual record justify a sentence within
the adjusted Guidelines range . . . . Where a higher standard, appropriate to a substantially enhanced
sentence range, is not met, the court should depart downwardly.”)(emphasis omitted)). Here, this Court
heard the witness testimony over two years ago; the government has offered no authority for its claim that
the Court can engage in a weighing of evidence from a prior case after a substantial period of time has
passed and after memories of witness demeanor and other credibility indicators have naturally faded and
morphed over time.

        There is no requirement that the Court consider acquitted conduct and it is respectfully submitted
that the Court should not do so here. The Government’s requested sentence of approximately five times the
agreed upon guidelines range based on acquitted conduct from another case, which allegedly occurred
decades ago, is without any precedent in fact or law. Like the District Court recognized in Pica, Asaro
comes before the Court for sentencing on the arson; a sentence should be imposed pursuant to the guidelines
for this offense and not based on conduct from Asaro’s prior case because the government is dissatisfied
with the verdict.

       B.      Due to the procedural history of this case, sentencing Mr. Asaro to a sentence far in excess
               of the guidelines range would create perverse prosecutorial incentives and is not in the spirit
               of a fair and effective plea-bargaining process

        After having been charged with and acquitted of a stunningly broad spanning racketeering
conspiracy charging predicate acts relating to the Bonanno LCN spanning from January 1, 1968 to June 30,
2013, in the Eastern District of New York, Mr. Asaro was charged with an arson that occurred in April of
2012 in the EDNY, during the charged timeframe of the 2014 racketeering conspiracy alleged in Mr.
Asaro’s prior EDNY prosecution. As the Government noted, the arson was carried out by at least one
associate of the “Bonanno crime family” and the Government claims it was carried out to further the goals
of this organization. See Gov. Letter dated November 20, 2017 (“Defendant approached CW-1 to commit
the charged arson because he was aware of CW-1’s status as an associate around Giallanzo, CW-1’s desire
to be inducted into the Bonanno family and CW-1’s willingness to be involved in criminal activity.”). It

2
 See United States v Berrios, 1998 U.S. App. LEXIS 31790, at *3 (2d Cir 1998) citing United States v.
Zagari, 111 F.3d 307, 322-23 (2d Cir. 1997).


                                                      5
CaseCase
     1:17-cr-00127-ARR
         1:17-cr-00127-ARR
                         Document
                            Document
                                  168-1
                                     123Filed
                                           Filed
                                               04/03/20
                                                 12/13/17Page
                                                           Page
                                                              143
                                                                6 of
                                                                  of 8164
                                                                       PageID
                                                                          PageID
                                                                              #: 754
                                                                                 #: 1302
Honorable Allyne R. Ross
United States District Judge
December 13, 2017

was only after Mr. Asaro was acquitted of the racketeering conspiracy that the Government prosecuted him
on the instant charge.

        Though the case law provides that Double Jeopardy protections do not prohibit successive
prosecutions for racketeering conspiracies and their predicate acts,4 the government’s ability to re-prosecute
an individual repeatedly for conduct occurring during and arguably comprising part of a racketeering
conspiracy is disquieting. The Second Circuit has long recognized “the ease with which prosecutors can
draft indictments that allege what appear to be separate conspiracies but may actually be parts of an overall
conspiracy.” United States v. Lopez, 356 F.3d 463, 467 (2d Cir. 2004) quoting United States v. Abbamonte,
759 F.2d 1065, 1068 (2d Cir. 1985). Moreover, courts have expressed concern regarding subsequent
prosecutions particularly with racketeering conspiracies due to the particularly broad nature of these
prosecutions:

                with the expansion of federal jurisdiction, the U.S. Code has become a sprawling
                compendium of technically distinct though factually overlapping statutory offenses,
                which enables prosecutors to repackage and re-allege stale and already-prosecuted
                conduct...the Court shares this concern--particularly in the context of the RICO
                organized crime prosecutions cycled through this courthouse and the one across the
                East River, involving the same players and often, it seems, the same crimes.

United States v. D'Amico, 734 F. Supp. 2d 321, 343 (S.D.N.Y. 2010).

        It was only after Mr. Asaro was acquitted of a broad spanning racketeering conspiracy, that arguably
could have included the instant offense, that Mr. Asaro was prosecuted once again by the same office. While
it does not run afoul of bright line double jeopardy law as it is currently stands, it raises serious issues of
fundamental fairness and the use and abuse of prosecutorial charging powers. Sentencing Mr. Asaro for the
far more serious acquitted conduct charged in the 2014 case abrogates the jury’s verdict while at the same
time incentives prosecutors to omit a predicate act and save it for later in the case of an acquittal.5



4
 See United States v Tomero, 473 F Supp. 2d 609, 614 (SDNY 2007) (citing (United States v Russotti, 717
F2d 27, 34 (2d Cir. 1983))(“A double jeopardy violation occurs only if the subsequent charge is based on
conduct that was part of the same pattern of racketeering activity that supported the prior RICO
conviction.”)
5
  See Russotti, 717 F.2d at 34 (“we are not insensitive to appellants’ concern that the government may be
free to pursue successive prosecutions under RICO by merely alleging two predicate acts -- sufficient to
establish a pattern of racketeering activity under 18 U.S.C. § 1916(5) -- and, by holding in reserve other
predicate acts, bring future RICO prosecutions against participants in the same enterprise. Indeed,
appellants contend, an example of just that is presented here with the government's inclusion of the Massaro
homicide as a predicate act in the 1982 indictment when the government in fact knew or should have known
of that homicide at the time it filed its 1976 indictment. Thus, appellants submit, the Massaro homicide
should have been included in the 1976 RICO indictment or not at all.”)


                                                      6
CaseCase
     1:17-cr-00127-ARR
         1:17-cr-00127-ARR
                         Document
                            Document
                                  168-1
                                     123Filed
                                           Filed
                                               04/03/20
                                                 12/13/17Page
                                                           Page
                                                              144
                                                                7 of
                                                                  of 8164
                                                                       PageID
                                                                          PageID
                                                                              #: 755
                                                                                 #: 1303
Honorable Allyne R. Ross
United States District Judge
December 13, 2017

V.     The Instant Offense

       In its sentencing submission, the government advances for the first time that 1) John Doe believed
a second car arrived on the scene to coordinate with Asaro’s car and to try to box him in, 2) that others were
involved in the incident, and 3) that there were four guys in the car. (Gov’t memo at page 5)

        While Mr. Asaro accepts responsibility for his conduct in this matter, he categorically denies that
any other person or vehicle was involved in this incident. Indeed, the spontaneous nature of the crime
indicates that John Doe is mistaken. This is supported by the fact that the government has no evidence to
support John Doe’s assertions that there were additional participants. Notably, at the time, Mr. Asaro was
driving a car that only accommodated two people, thus there could not have been four people in his car.
Moreover, the government is in possession of Mr. Asaro’s phone records and there is no indication that he
reached out to anyone during this time period to request assistance. Plainly stated, these facts are entirely
inaccurate.

VI.    Mr. Asaro’s Continued Health Issues

       As advanced in Mr. Asaro’s previous submission, Mr. Asaro suffers from several life-threatening
ailments. Given his advanced age, and the degenerative nature of several of these conditions, his short-term
prognosis is poor. These ailments, both individually and collectively place his life in jeopardy every day.
While the government claims that the Bureau of Prisons can adequately address Mr. Asaro’s medical
condition, his most recent hospitalization establishes this is not the case.

        On October 20, 2017, Mr. Asaro was taken for what he had described as cardiac testing. He was not
returned to the MDC until November 1, 2017. While in the hospital, he was shackled to a bed the entire
time. As the days passed, Mr. Asaro was given little information as to his medical condition. Then on
October 31, 2017, he was taken into the operating room and ostensibly a stent was placed in one of his heart
valves. However, he was advised the he also requires additional surgeries as his arteries remained clogged.
After only a few hours in intensive care, Mr. Asaro was returned to the MDC where he was placed in the
SHU with no medical care whatsoever. To assert that this is proper medical care is barbaric.

        During this entire time, once again, Mr. Asaro’s family was provided with no information and was
unable to communicate with Mr. Asaro. Given his advanced age, and his health concerns, this practice is
entirely unacceptable and a violation of his Due Process rights. Currently Mr. Asaro is on stroke alert as his
blood pressure is consistently testing at alarming rates. Knowing this to be true, the MDC has not provided
Mr. Asaro with any special diet or preventative exercise. This wait and see practice of medicine in not
proper medical care.




                                                      7
CaseCase
     1:17-cr-00127-ARR
         1:17-cr-00127-ARR
                         Document
                            Document
                                  168-1
                                     123Filed
                                           Filed
                                               04/03/20
                                                 12/13/17Page
                                                           Page
                                                              145
                                                                8 of
                                                                  of 8164
                                                                       PageID
                                                                          PageID
                                                                              #: 756
                                                                                 #: 1304
Honorable Allyne R. Ross
United States District Judge
December 13, 2017


VII.   Conclusion

        The sentence imposed upon Mr. Asaro for the crime of arson must be one that is “sufficient, but not
greater than necessary.” It is clear that the sentence requested by the government is far greater than that
required to satisfy Section 3553(a) and, if imposed will undoubtedly create an unwarranted disparity in
sentencing.

       I thank Your Honor for her consideration in this matter.

                                                    Respectfully submitted,

                                                    Elizabeth E. Macedonio and Carla Sanderson
                                                    Counsel for the Defendant
                                                    Vincent Asaro




cc: All Parties Via ECF




                                                    8
Case 1:17-cr-00127-ARR Document 168-1 Filed 04/03/20 Page 146 of 164 PageID #: 1305




                         EXHIBIT H
CaseCase
     1:17-cr-00127-ARR
         1:17-cr-00127-ARR
                         Document
                            Document
                                  168-1
                                     126Filed
                                           Filed
                                               04/03/20
                                                 12/19/17Page
                                                           Page
                                                              147
                                                                1 of
                                                                  of 2164
                                                                       PageID
                                                                          PageID
                                                                              #: 761
                                                                                 #: 1306




                                                  40 Fulton Street – 23rd Floor – New York, NY 10038
                    Office: 212-235-5494 • Fax: 212-480-4444 • Email: Elizabeth@MacedonioLaw.com


                                                                                December 19, 2017
Via ECF

Honorable Allyne R. Ross
United States District Judge
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

                                Re: United States v. Vincent Asaro
                                      17 Cr. 00127 (ARR)
Dear Judge Ross:

      We write to advise the Court of Mr. Asaro’s current medical condition and to request that
the matter be put on the Court’s calendar for sentence.
       As Your Honor may recall, on October 20, 2017, Mr. Asaro was taken from the MDC for
“cardiac testing.” He was not returned to the MDC until November 1, 2017. While in the hospital,
he was shackled to a bed the entire time. As the days passed, Mr. Asaro was given little information
as to his medical condition. Then on October 31, 2017, he was taken into the operating room and
ostensibly a cardiac stent was inserted. He was advised, however, that he requires additional
surgeries as his arteries remained clogged. After only a few hours in the Intensive Care Unit, Mr.
Asaro was returned to the MDC where he was placed in the SHU with no medical care whatsoever.
       Since that time, Mr. Asaro’s blood pressure has continued to test at very high levels
indicating an impending heart attack or stroke. On December 15, 2017, counsel requested that Mr.
Asaro be seen by a doctor as there had been no follow-up care to his heart surgery six weeks earlier.
       Shortly after this request, Mr. Asaro’s cell was searched and his preapproved medications
were taken from him. He was told that he would be given replacement medication when the medical
cart came to his unit later that day. Thereafter, Mr. Asaro attended a social visit along with the
other inmates on his unit. Apparently, during the time scheduled for the social visits, the medical
cart came to the unit. As Mr. Asaro was not on the unit, he received no medication and was told
he would not be getting any for the weekend. Currently Mr. Asaro depends upon approximately 14
different medications to address his various ailments.
       On Saturday December 16, 2017, Mr. Asaro was taken to the hospital as his pressure
continued to test at alarmingly high levels and he was in distress. He was returned to the MDC on
CaseCase
     1:17-cr-00127-ARR
         1:17-cr-00127-ARR
                         Document
                            Document
                                  168-1
                                     126Filed
                                           Filed
                                               04/03/20
                                                 12/19/17Page
                                                           Page
                                                              148
                                                                2 of
                                                                  of 2164
                                                                       PageID
                                                                          PageID
                                                                              #: 762
                                                                                 #: 1307


Honorable Allyne R. Ross
United States District Judge
December 19, 2017

Sunday, December 17, 2017. It is unclear if any further medical tests were conducted while he was
in the hospital.
       On Monday, December 18, 2017, counsel had paralegal Sam Tureff visit with Mr. Asaro to
check on his well-being. Your Honor may recall that Mr. Tureff assisted the undersigned during
Mr. Asaro’s 2015 trial. Mr. Tureff reported that he had never seen Mr. Asaro in such poor physical
and mental condition. Similar reports have come from other inmates incarcerated with Mr. Asaro
as well as Mr. Asaro’s family members.
        This morning I visited with Mr. Asaro. Upon entering the visiting room, Mr. Asaro was
noticeably unsteady on his feet. In fact, he was so physically weak that he was unable to effectively
communicate despite his best efforts. We met for only a brief period of time as Mr. Asaro
continuously stated that he did not feel well. When the meeting was over, two guards had to hold
Mr. Asaro up as he exited the visiting room because he was unable to leave under his own power.
In the four years that I have known this defendant, I have never witnessed him in such a state.
       As this case is fully briefed for sentencing, and as I am fearful for Mr. Asaro’s health should
he remain at the MDC, I respectfully request that this matter be put on the Court’s calendar as soon
as possible.
       I thank Your Honor for her consideration in this matter.

                                                  Respectfully submitted,

                                                  Elizabeth E. Macedonio
                                                  Elizabeth E. Macedonio and Carla Sanderson
                                                  Counsel for the Defendant
                                                  Vincent Asaro




cc:    All Counsel – Via ECF




                                                  2
Case 1:17-cr-00127-ARR Document 168-1 Filed 04/03/20 Page 149 of 164 PageID #: 1308




                           EXHIBIT I
CaseCase
     1:17-cr-00127-ARR
         1:17-cr-00127-ARR
                         Document
                            Document
                                  168-1
                                     141Filed
                                           Filed
                                               04/03/20
                                                 01/31/18Page
                                                           Page
                                                              150
                                                                1 of
                                                                  of 1164
                                                                       PageID
                                                                          PageID
                                                                              #: 948   i)|F
                                                                                 #: 1309


                                                                                                TEL: 516.795.2ff00
  ^nlangone
Langone & Associates, PLLC
                                                                                                FAX:516.795.2^25

      ATTORNEYS AT LAW                                                                                                t.
Richard M. Langone
MAJDLLM
                        oWaifrt,ilf'                                          Jo
                                                                                            Peter J. Tomao
                                                                                               Of Counsel
Patrice Langone
Paralegal                                             s/ ARR                                Daniel J. Costeilo
                                                                                               Of Counsel
                                                  January 2

Service bv ECF
Honorable Allyne R. Ross
District Court Judge
E.D.N.Y.
225 Cadman Plaza East
Bklyn, NY 11201

                              Re: United States v. Vincent Asaro (17-CR-127[ARR])
Dear Judge Ross:

       I am representing Mr. Asaro on his direct appeal from this Court's sentence.
      Because of Mr. Asaro's poor health, this Court offered to recommend, as part ofthe sentence, that BOP
place this 83-years old octogenarian in an appropriate medical facility. Despite his frail health, Mr. Asaro
declined the Court's compassionate offer, because he was worried he would be transferred to a facility far from
his family, especially his beloved grandchildren.

      Mr. Asaro is still being held at the MDC awaiting transfer to a designated facility. However,since the
sentencing, the authorities have had to rush him by ambulance to the hospital on several occasions. His recent
history of emergency room visits (to be treated for well-documented life-threatening health problems)
establishes that his health is too precarious to place him in a general population facility. Mr. Asaro now realizes
that he is too ill to be in general population.

       Accordingly, we beseech this Court to recommend that the BOP place Mr. Asaro in the Butner, North
Carolina, a medical facility, and/or for such other and further relief as this Court deemsjust and proper
                                                              Respectfully,

                                                              /s/Richard M. Lansone
                                                               RICHARD M.LANGONE


Cc:      All Parties
        (Service by ECF)




                             600 Old Country Road, Suite 328 Garden City, New York 11530
Case 1:17-cr-00127-ARR Document 168-1 Filed 04/03/20 Page 151 of 164 PageID #: 1310




                          EXHIBIT J
Case 1:17-cr-00127-ARR Document 168-1 Filed 04/03/20 Page 152 of 164 PageID #: 1311
Case 1:17-cr-00127-ARR Document 168-1 Filed 04/03/20 Page 153 of 164 PageID #: 1312
Case 1:17-cr-00127-ARR Document 168-1 Filed 04/03/20 Page 154 of 164 PageID #: 1313
Case 1:17-cr-00127-ARR Document 168-1 Filed 04/03/20 Page 155 of 164 PageID #: 1314




                          EXHIBIT K
Case 1:17-cr-00127-ARR Document 168-1 Filed 04/03/20 Page 156 of 164 PageID #: 1315
Case 1:17-cr-00127-ARR Document 168-1 Filed 04/03/20 Page 157 of 164 PageID #: 1316
Case 1:17-cr-00127-ARR Document 168-1 Filed 04/03/20 Page 158 of 164 PageID #: 1317




                          EXHIBIT L
Case 1:17-cr-00127-ARR Document 168-1 Filed 04/03/20 Page 159 of 164 PageID #: 1318
Case 1:17-cr-00127-ARR Document 168-1 Filed 04/03/20 Page 160 of 164 PageID #: 1319
Case 1:17-cr-00127-ARR Document 168-1 Filed 04/03/20 Page 161 of 164 PageID #: 1320




                        EXHIBIT M
Case 1:17-cr-00127-ARR Document 168-1 Filed 04/03/20 Page 162 of 164 PageID #: 1321
Case 1:17-cr-00127-ARR Document 168-1 Filed 04/03/20 Page 163 of 164 PageID #: 1322




                         EXHIBIT N
Case 1:17-cr-00127-ARR Document 168-1 Filed 04/03/20 Page 164 of 164 PageID #: 1323
